Exhibit 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT

OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS

MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.

EXECUTION VERSION

CUSTOMER CUSIP NO. 69338BAA1

REVOLVER FACILITY CUSIP NO. 69338BAB9

$400,000,000.00 REVOLVING CREDIT FACILITY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

P.H. GLATFELTER COMPANY

and

Certain of its Subsidiaries, as Borrowers

and

THE GUARANTORS PARTY HERETO,

and

THE LENDERS PARTY HERETO, as Lenders

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

with

PNC CAPITAL MARKETS LLC, J.P. MORGAN SECURITIES LLC and

HSBC BANK USA, N.A., as Joint Lead Arrangers and Joint Bookrunners,

and

JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, N.A.,

as Co-Syndication Agents,

and

COBANK, ACB, BANK OF AMERICA, N.A. and MANUFACTURERS AND TRADERS TRUST COMPANY,
as Co-Documentation Agents

Dated as of March 12, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    PAGE  

1.        CERTAIN DEFINITIONS

  1   

1.1        Certain Definitions.

  1   

1.2        Construction.

  29   

1.2.1

Number; Inclusion.

  29   

1.2.2

Determination.

  29   

1.2.3

Administrative Agent’s Discretion and Consent.

  30   

1.2.4

Documents Taken as a Whole.

  30   

1.2.5

Headings.

  30   

1.2.6

Implied References to this Agreement.

  30   

1.2.7

Persons.

  30   

1.2.8

Modifications to Documents.

  30   

1.2.9

From, To and Through.

  30   

1.2.10

Shall; Will.

  30   

1.2.11

Québec Matters.

  31   

1.3        Accounting Principles.

  31   

1.4        Currency Calculations

  32   

2.        REVOLVING CREDIT AND SWING LOAN FACILITIES

  32   

2.1        Revolving Credit Commitments.

  32   

2.1.1

Revolving Credit Loans.

  32   

2.1.2

Swing Loan Commitment.

  34   

2.2        Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans.

  34   

2.3        Commitment Fees.

  34   

2.4        Revolving Credit Loan Requests.

  35   

2.4.1

Revolving Credit Loan Requests.

  35   

2.4.2

Swing Loan Requests.

  36   

2.5        Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of       Revolving Credit Loans; Borrowings to
Repay Swing Loans.

  36   

2.5.1

Making Revolving Credit Loans.

  36   

2.5.2

Making Swing Loans.

  36   

2.5.3

Presumptions by the Administrative Agent.

  37   

2.5.4

Repayment of Revolving Credit Loans.

  37   

2.5.5

Borrowings to Repay Swing Loans.

  37   

2.5.6

Reserved.

  38   

2.6        Revolving Credit Notes and Swing Loan Note.

  38   

2.7        Utilization of Commitments in Optional Currencies.

  38   

2.7.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans and
Letter of Credit Obligations.

  38   

2.7.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans.

  38   

2.7.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.

  39   

 

(i)



--------------------------------------------------------------------------------

2.7.4

European Monetary Union.

  39   

2.7.5

Requests for Additional Optional Currencies.

  40   

2.8        Use of Proceeds.

  40   

2.9        Letter of Credit Subfacility.

  40   

2.9.1

Issuance of Letters of Credit.

  40   

2.9.2

Letter of Credit Fees.

  41   

2.9.3

Disbursements, Reimbursement.

  42   

2.9.4

Repayment of Participation Advances.

  43   

2.9.5

Documentation.

  44   

2.9.6

Determinations to Honor Drawing Requests.

  44   

2.9.7

Nature of Participation and Reimbursement Obligations.

  44   

2.9.8

Indemnity.

  46   

2.9.9

Liability for Acts and Omissions.

  46   

2.9.10

Issuing Lender Reporting Requirements.

  47   

2.10      Currency Repayments.

  48   

2.11      Optional Currency Amounts.

  48   

2.12      Reduction of Commitment.

  48   

2.13      Defaulting Lenders.

  49   

3.        INTEREST RATES

  51   

3.1        Interest Rate Options.

  51   

3.1.1

Interest Rate Options.

  51   

3.1.2

Rate Quotations.

  51   

3.2        Interest Periods.

  51   

3.2.1

Amount of Borrowing Tranche.

  52   

3.2.2

Renewals.

  52   

3.2.3

No Conversion of Optional Currency Loans.

  52   

3.3        Interest After Default.

  52   

3.3.1

Letter of Credit Fees, Interest Rate.

  52   

3.3.2

Other Obligations.

  52   

3.3.3

Acknowledgment.

  52   

3.4        Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

  53   

3.4.1

Unascertainable.

  53   

3.4.2

Illegality; Increased Costs; Deposits Not Available.

  53   

3.4.3

Optional Currency Not Available.

  53   

3.4.4

Administrative Agent’s and Lender’s Rights.

  54   

3.5        Selection of Interest Rate Options.

  54   

3.6        Canadian Interest Act Disclosure.

  55   

3.7        Canadian Usury Provision.

  55   

4.        PAYMENTS

  55   

4.1        Payments.

  55   

4.2        Pro Rata Treatment of Lenders.

  56   

4.3        Interest Payment Dates.

  56   

4.4        Voluntary Prepayments; Replacement of Lender; Change of Lending
Office.

  57   

4.4.1

Right to Prepay.

  57   

4.4.2

Replacement of a Lender.

  58   

4.4.3

Change of Lending Office.

  59   

 

(ii)



--------------------------------------------------------------------------------

4.5        Mandatory Prepayments.

  59   

4.5.1

Currency Fluctuations.

  59   

4.5.2

Application Among Interest Rate Options.

  59   

4.6        Increased Costs.

  59   

4.6.1

Increased Costs Generally.

  59   

4.6.2

Capital Requirements.

  60   

4.6.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

  61   

4.6.4

Delay in Requests.

  61   

4.6.5

Additional Reserve Requirements.

  61   

4.7        Taxes.

  62   

4.7.1

No Deductions.

  62   

4.7.2

Stamp Taxes.

  62   

4.7.3

Indemnification for Taxes Paid by a Lender.

  62   

4.7.4

Certificate.

  63   

4.7.5

Exclusions, etc.

  63   

4.7.6

Change of Lending Office, etc.

  63   

4.7.7

Status of Lenders.

  63   

4.7.8

Treatment of Certain Refunds.

  65   

4.7.9

Survival.

  66   

4.7.10

Issuing Lender.

  66   

4.8        Indemnity.

  66   

4.9        Interbank Market Presumption.

  67   

4.10      Judgment Currency.

  67   

4.10.1

Currency Conversion Procedures for Judgments.

  67   

4.10.2

Indemnity in Certain Events.

  67   

4.11      Requests for Notes.

  67   

4.12      Settlement Date Procedures.

  68   

4.13      Borrowers’ Agent.

  68   

5.        REPRESENTATIONS AND WARRANTIES

  68   

5.1        Representations and Warranties.

  68   

5.1.1

Organization and Qualification.

  68   

5.1.2

Subsidiaries.

  69   

5.1.3

Power and Authority.

  69   

5.1.4

Validity and Binding Effect.

  69   

5.1.5

No Conflict.

  70   

5.1.6

Litigation.

  70   

5.1.7

Title to Properties.

  70   

5.1.8

Financial Statements.

  70   

5.1.9

Use of Proceeds; Margin Stock.

  71   

5.1.10

Full Disclosure.

  71   

5.1.11

Taxes.

  72   

5.1.12

Consents and Approvals.

  72   

5.1.13

No Event of Default; Compliance with Instruments.

  72   

5.1.14

Patents, Trademarks, Copyrights, Licenses, Etc.

  72   

5.1.15

Insurance.

  73   

 

(iii)



--------------------------------------------------------------------------------

5.1.16

Compliance with Laws.

  73   

5.1.17

Material Contracts; Burdensome Restrictions.

  73   

5.1.18

Investment Companies; Regulated Entities.

  73   

5.1.19

Plans and Benefit Arrangements.

  73   

5.1.20

Employment Matters.

  74   

5.1.21

Environmental Matters.

  74   

5.1.22

Senior Debt Status.

  75   

5.1.23

Anti-Terrorism Laws.

  75   

5.2        Continuation of Representations.

  76   

5.3        Updates to Schedules.

  76   

6.        CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

  77   

6.1        First Loans and Letters of Credit.

  77   

6.1.1

Officer’s Certificate.

  77   

6.1.2

Secretary’s Certificate.

  77   

6.1.3

Delivery of Loan Documents.

  77   

6.1.4

Opinions of Counsel.

  78   

6.1.5

Legal Details.

  78   

6.1.6

Payment of Fees.

  78   

6.1.7

Consents.

  78   

6.1.8

Reserved.

  78   

6.1.9

No Violation of Laws.

  78   

6.1.10

No Actions or Proceedings; No Material Litigation.

  78   

6.1.11

Closing Commitment Fees.

  79   

6.1.12

Compliance Certificate.

  79   

6.1.13

Audited Financial Statements.

  79   

6.1.14

Budget.

  79   

6.1.15

Regulatory Approvals and Licenses.

  79   

6.1.16

Lien Searches.

  79   

6.1.17

Other Requirements.

  80   

6.2        Each Additional Loan or Letter of Credit.

  80   

6.3        Loans to Fund Permitted Acquisitions.

  80   

7.        COVENANTS

  80   

7.1        Affirmative Covenants.

  80   

7.1.1

Preservation of Existence, Etc.

  80   

7.1.2

Payment of Liabilities, Including Taxes, Etc.

  81   

7.1.3

Maintenance of Insurance.

  81   

7.1.4

Maintenance of Properties and Leases.

  81   

7.1.5

Maintenance of Patents, Trademarks, Etc.

  81   

7.1.6

Visitation Rights.

  82   

7.1.7

Keeping of Records and Books of Account.

  82   

7.1.8

Reserved.

  82   

7.1.9

Compliance with Laws.

  82   

7.1.10

Joinder of Guarantors and Borrowers.

  82   

7.1.11

Anti-Terrorism Laws; International Trade Law Compliance.

  83   

7.1.12

German and English Borrowers.

  84   

7.1.13

Keepwell.

  85   

 

(iv)



--------------------------------------------------------------------------------

7.2        Negative Covenants.

  85   

7.2.1

Indebtedness.

  85   

7.2.2

Liens.

  87   

7.2.3

Reserved.

  87   

7.2.4

Loans and Investments.

  87   

7.2.5

Dividends and Related Distributions.

  88   

7.2.6

Liquidations, Mergers, Consolidations, Acquisitions.

  89   

7.2.7

Dispositions of Assets or Subsidiaries.

  91   

7.2.8

Affiliate Transactions.

  92   

7.2.9

Subsidiaries.

  92   

7.2.10

Continuation of or Change in Business.

  92   

7.2.11

Plans and Benefit Arrangements.

  92   

7.2.12

Fiscal Year.

  93   

7.2.13

Issuance of Stock.

  93   

7.2.14

Changes in Organizational Documents.

  93   

7.2.15

Maximum Leverage Ratio.

  93   

7.2.16

Minimum Interest Coverage Ratio.

  93   

7.2.17

Reserved.

  93   

7.2.18

Receivables Entities.

  93   

7.3        Reporting Requirements.

  94   

7.3.1

Quarterly Financial Statements.

  94   

7.3.2

Annual Financial Statements.

  95   

7.3.3

Certificate of the Company.

  95   

7.3.4

Notice of Default.

  95   

7.3.5

Notice of Litigation.

  96   

7.3.6

Notice of Change in Debt Rating.

  96   

7.3.7

Certain Events.

  96   

7.3.8

Budgets, Forecasts, Other Reports and Information.

  96   

7.3.9

Notices Regarding Plans and Benefit Arrangements.

  97   

7.3.10

Schedule of Loans and Investments.

  98   

8.        DEFAULT

  98   

8.1        Events of Default.

  98   

8.1.1

Payments Under Loan Documents.

  98   

8.1.2

Breach of Warranty.

  98   

8.1.3

Reserved.

  99   

8.1.4

Breach of Negative Covenants and Certain Affirmative Covenants.

  99   

8.1.5

Breach of Other Covenants.

  99   

8.1.6

Defaults in Other Agreements or Indebtedness.

  99   

8.1.7

Final Judgments or Orders.

  99   

8.1.8

Loan Document Unenforceable.

  99   

8.1.9

Proceedings Against Assets.

  99   

8.1.10

Notice of Lien or Assessment.

  100   

8.1.11

Insolvency.

  100   

8.1.12

Events Relating to Plans and Benefit Arrangements.

  100   

8.1.13

Cessation of Business.

  100   

8.1.14

Change of Control.

  100   

 

(v)



--------------------------------------------------------------------------------

8.1.15

Involuntary Proceedings.

  101   

8.1.16

Voluntary Proceedings.

  101   

8.2    Consequences of Event of Default.

  101   

8.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

  101   

8.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.

  102   

8.2.3

Set-off.

  102   

8.2.4

Suits, Actions, Proceedings.

  102   

8.2.5

Application of Proceeds.

  103   

8.2.6

Enforcement of Remedies.

  104   

9.        THE administrative AGENT

  104   

9.1        Appointment and Authority.

  104   

9.2        Rights as a Lender.

  104   

9.3        Delegation of Duties.

  105   

9.4        Non-Reliance on Administrative Agent and Other Lenders.

  105   

9.5        No Other Duties, etc.

  105   

9.6        Exculpatory Provisions.

  105   

9.7        Reliance by Administrative Agent.

  106   

9.8        Calculations.

  107   

9.9        Sharing of Payments.

  107   

9.10      Successor Administrative Agent.

  108   

9.11      Administrative Agent’s Fee.

  109   

9.12      No Reliance on Administrative Agent’s Customer Identification Program.

  109   

10.        MISCELLANEOUS

  109   

10.1        Modifications, Amendments or Waivers.

  109   

10.1.1

Increase of Commitment.

  109   

10.1.2

Extension of Payment; Reduction of Principal Interest or Fees.

  109   

10.1.3

Release a Guarantor or Pledged Loans.

  110   

10.1.4

Miscellaneous.

  110   

10.2        No Implied Waivers; Cumulative Remedies; Writing Required.

  110   

10.3        Expenses; Indemnity; Damage Waiver.

  111   

10.3.1

Costs and Expenses of the Administrative Agent.

  111   

10.3.2

Indemnification of the Administrative Agent by the Borrowers.

  111   

10.3.3

Reimbursement and Indemnification of Lenders by the Borrowers.

  112   

10.3.4

Reimbursement by Lenders.

  113   

10.3.5

Waiver of Consequential Damages, Etc.

  113   

10.3.6

Payments.

  114   

10.4        Holidays.

  114   

10.5        Funding by Branch, Subsidiary or Affiliate.

  114   

10.5.1

Notional Funding.

  114   

10.5.2

Actual Funding.

  114   

10.6        Notices; Lending Offices.

  115   

10.7        Severability.

  116   

10.8        Governing Law.

  116   

10.9        Prior Understanding.

  116   

10.10      Duration; Survival.

  116   

 

(vi)



--------------------------------------------------------------------------------

10.11      Successors and Assigns.

  117   

10.11.1

Successors and Assigns Generally.

  117   

10.11.2

Assignments by Lenders.

  117   

10.11.3

Register.

  118   

10.11.4

Participations.

  119   

10.11.5

Certain Pledges; Successors and Assigns Generally.

  120   

10.12      Confidentiality.

  120   

10.12.1

General.

  120   

10.12.2

Sharing Information With Affiliates of the Lenders.

  121   

10.13      Counterparts.

  121   

10.14      Administrative Agent’s or Lender’s Consent.

  121   

10.15      Exceptions.

  121   

10.16      CONSENT TO FORUM; WAIVER OF JURY TRIAL.

  122   

10.17      USA Patriot Act.

  122   

10.18      Nature of Foreign Borrower Obligations.

  123   

10.19      Pledge of Foreign Loan Party Loans.

  123   

 

(vii)



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A) -       PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS
AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E) - EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(M) - MATERIAL SUBSIDIARIES SCHEDULE 1.1(P) - PERMITTED LIENS
SCHEDULE 5.1.1 - DOMESTIC QUALIFICATIONS TO DO BUSINESS SCHEDULE 5.1.2 -
SUBSIDIARIES SCHEDULE 5.1.6 - LITIGATION SCHEDULE 5.1.12 - CONSENTS AND
APPROVALS SCHEDULE 5.1.14 - PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.
SCHEDULE 7.2.1 - PERMITTED INDEBTEDNESS SCHEDULE 7.2.4 - EXISTING INVESTMENTS
(NON-SUBSIDIARY INVESTMENTS)

EXHIBITS

 

EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B) -      
BORROWER JOINDER EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) -
GUARANTY AGREEMENT EXHIBIT 1.1(R) - REVOLVING CREDIT NOTE EXHIBIT 1.1(S) - SWING
LOAN NOTE EXHIBIT 2.4 - LOAN REQUEST EXHIBIT 4.7.7 - U.S. TAX COMPLIANCE
CERTIFICATES (A-D) EXHIBIT 6.1.4 - OPINION OF COUNSEL EXHIBIT 7.2.6 -
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 7.3.3 - QUARTERLY COMPLIANCE
CERTIFICATE

 

(viii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of March 12, 2015,
and is made by and among P.H. GLATFELTER COMPANY, a Pennsylvania corporation
(the “Company”) AND CERTAIN OF ITS SUBSIDIARIES IDENTIFIED ON THE SIGNATURE
PAGES HERETO (each a “Borrower” and collectively, the “Borrowers”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”), and, for the limited purpose of public identification
in trade tables, PNC CAPITAL MARKETS LLC, J.P. MORGAN SECURITIES LLC and HSBC
BANK USA, N.A., as joint lead arrangers, JPMORGAN CHASE BANK, N.A. and HSBC BANK
USA, N.A., as co-syndication agents, and COBANK, ACB, BANK OF AMERICA, N.A. and
MANUFACTURERS AND TRADERS TRUST COMPANY, as co-documentation agents.

WITNESSETH:

WHEREAS, the Borrowers have requested the Lenders to provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$400,000,000.00; and

WHEREAS, proceeds of the revolving credit facility shall be used to
(1) refinance existing Indebtedness incurred under the Prior Senior Credit
Facility, and (2) fund ongoing working capital, capital expenditures and general
corporate purposes, including Permitted Acquisitions (as hereinafter defined);
and

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2012 Senior Notes shall mean the Company’s 5.375% senior notes, issued in 2012
and due October 15, 2020, in the aggregate principal amount of $250,000,000.00,
guaranteed by certain of the Loan Parties.

Accounts Receivable Facility Documents shall mean all documentation entered into
by the Company and its Subsidiaries, including, without limitation, the
Receivables Entity, in connection with the sale or other transfer of accounts
receivable and other related assets pursuant to a Permitted Accounts Receivable
Program, as such documentation may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.



--------------------------------------------------------------------------------

Additional Indebtedness shall mean unsecured Indebtedness, the incurrence of
which would not render the representation made in Section 5.1.22 untrue, which
has a maturity not less than six (6) months after the Expiration Date.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 9.11.

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 9.11.

Affiliate as to any Person shall mean any other Person which, directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the term “controlled by” and “under common control with”) shall mean
the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or by contract or
otherwise, including the power to elect a majority of the directors of a
corporation.

Agreement shall mean this Second Amended and Restated Credit Agreement, as the
same may be extended, renewed, amended, supplemented or restated from time to
time, including all schedules and exhibits.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism
financing, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery (including, without limitation, the United Kingdom
Bribery Act 2010 and the US Foreign Corrupt Practices Act of 1977), and any
regulation, order, or directive promulgated, issued or enforced by any Official
Body having jurisdiction over the Borrower or any other Covered Entity or to
which the Borrower or any other Covered Entity is subject, including, without
limitation, any published sanctions administered or enforced by the US
Department of the Treasury’s Office of Foreign Assets Control, the US Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the Hong Kong Monetary Authority or other relevant applicable
sanctions authority, all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating or Leverage Ratio, as applicable, in the pricing
grid on Schedule 1.1(A) next to the line titled “Commitment Fee.” The Applicable
Commitment Fee Rate shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

Applicable Margin shall mean the percentage spread to be added to Euro-Rate
under the Euro-Rate Option or to the Base Rate under the Base Rate Option at the
indicated level of Debt Rating or Leverage Ratio, as applicable, in the pricing
grid on Schedule 1.1(A) next to the line titled “Euro-Rate Spread” or “Base Rate
Spread.” The Applicable Margin shall be computed in accordance with the
parameters set forth on Schedule 1.1(A).

 

2



--------------------------------------------------------------------------------

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Lenders, substantially in the form of Exhibit 1.1(A).

Augmenting Lender shall have the meaning assigned to such term in
Section 2.1.1.2.

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Company, on behalf of all the Loan Parties,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder. The Company, on behalf of all the Loan Parties, may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily Euro Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i).

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Borrower or Borrowers shall have the meaning given to such terms in the
introductory paragraph hereto and shall include any Person required to join this
Agreement pursuant to Section 7.2.9 or which elects to join this agreement as a
Borrower and, in each case, executes a Borrower Joinder.

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period and which are denominated either in Dollars or in
the same Optional Currency shall constitute one Borrowing Tranche, and (ii) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

3



--------------------------------------------------------------------------------

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the Relevant Interbank Market,
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which dealings in deposits in the relevant Optional Currency are carried on in
the Relevant Interbank Market, and (iii) in relation to any payment or other
obligations of any Foreign Loan Parties, such day must also be a day on which
banks in the jurisdiction of such Foreign Loan Party are open for business.

Canadian Borrower shall mean each Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.

Cash Management Agreements shall have the meaning assigned to that term in
Section 2.5.6.

CDOR Rate shall have the meaning assigned to such term in the definition of
Euro-Rate.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning assigned to that term in Section 9.12.

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be March 12, 2015.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

 

4



--------------------------------------------------------------------------------

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean collectively, the Revolving Credit Commitments of all the Lenders and
the Swing Loan Commitment of PNC.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Commitment Increase Amount shall have the meaning assigned to that term in
Section 2.1.1.2.

Company shall have the meaning given to such term in the introductory paragraph
hereto.

Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.3.

Computation Date shall have the meaning assigned to such term in Section 2.7.1.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) any cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, including without limitation any
Guaranty given or incurred by any Loan Party in connection therewith, and
(iii) any other consideration given or obligation incurred by any of the Loan
Parties in connection therewith.

Consolidated Adjusted EBITDA shall mean, for any period, Consolidated EBITDA
adjusted to include (without duplication) the pro forma effects of acquisitions
and divestitures (not including timberland property sales) made during such
period, excluding the EBITDA of divested Persons, but including historical
EBITDA of acquired Persons to the extent the acquired EBITDA (i) has been
audited by a nationally recognized independent certified public accountant, or
another independent certified public accountant reasonably satisfactory to the
Administrative Agent, (ii) is supported by a third party due diligence report
delivered by a nationally recognized firm or otherwise in form and substance
satisfactory to the Administrative Agent, (iii) is less than 25% of Consolidated
EBITDA as determined as of the last day of the fiscal quarter immediately
preceding the consummation of the acquisition (the “Most Recent Quarter”) (or
the quarter immediately preceding the Most Recent Quarter if the applicable
financial statements are not available for the Most Recent Quarter), or (iv) is
approved by the Required Lenders. Any such adjustment to Consolidated EBITDA
shall be made for four (4) fiscal quarters, starting with the fiscal quarter in
which the transaction giving rise to such adjustment was consummated.

Consolidated EBITDA shall mean as of the end of any fiscal quarter: (i) EBITDA
of the Company and its Subsidiaries on a consolidated basis for the immediately
preceding four fiscal quarters, plus (without duplication) (ii) the aggregate
gain on sale of timberland properties, as determined in accordance with GAAP,
made within the four immediately preceding fiscal quarters, net of any losses on
such sales, provided that the amount of the net gain on sale of timberland
properties included in the calculation of Consolidated EBITDA under this
clause (ii) may not exceed 30% of the Consolidated EBITDA of the Company and its
Subsidiaries for the immediately preceding four fiscal quarters (prior to
including any gains from the sale of timberland properties), provided, further,
that Consolidated EBITDA shall exclude (a) non-recurring transaction costs
relating to a Permitted Acquisition such as (x) legal expenses, third

 

5



--------------------------------------------------------------------------------

party due diligence costs, transaction advisory services, hedging costs and
financing fees, if applicable, for the fiscal quarters during which the
transactions giving rise to such non-recurring costs are consummated and
(y) project management and integration costs in an aggregate amount up to
$5,000,000.00 incurred within one year of consummation of the transactions
giving rise to such non-recurring costs, for the fiscal quarters during which
such costs are incurred; (b) non-recurring third party transaction costs
relating to the closing of this Agreement and repayment or early redemption of
Indebtedness in connection therewith such as (x) legal expenses, and (y) fees or
other charges pursuant to the prepayment or redemption of Indebtedness; and
(c) to the extent deducted in calculating net income, non-cash charges. The
Company shall provide supporting invoices for the exclusions from Consolidated
EBITDA described in the preceding clauses (a)(x) and (y) and (b)(x) and (y) upon
request by the Administrative Agent.

Consolidated Total Assets shall mean, at any time, the total consolidated assets
of the Company and its Subsidiaries measured as of the last day of the fiscal
year ending on or prior to the date of determination, as determined in
accordance with GAAP.

Consolidated Total Debt shall mean all long and short term Indebtedness of the
Company and its Subsidiaries.

Consolidated Total Net Debt shall mean Consolidated Total Debt less unrestricted
cash and cash equivalents of the Company and its Subsidiaries in excess of
$25,000,000.00.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Covered Entity shall mean (a) the Borrowers, each of Borrowers’ Subsidiaries,
all Guarantors and all pledgors of Collateral (if any), and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 4.6.5. Notwithstanding the foregoing, if the Daily Euro-Rate
as determined above would be less than zero (0.00), such rate shall be deemed to
be zero (0.00) for purposes of this Agreement.

Debt Rating shall mean the corporate credit rating of Standard & Poor’s and the
Issuer Rating of Moody’s, in each case, of the Company.

Declined Share shall have the meaning assigned to that term in Section 2.1.1.2.

Defaulting Lender shall mean any Lender that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (a) fund any
portion of its Loans, (b) fund any

 

6



--------------------------------------------------------------------------------

portion of its participations in Letters of Credit or Swing Loans or (c) pay
over to the Administrative Agent, the Issuing Lender, PNC (as the Swing Loan
Lender) or any Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (a) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (ii) has
notified the Borrowers or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (iii) has failed, within three (3) Business Days after request by
the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (iv) has become or its parent entity has become the
subject of a Bankruptcy Event or (iv) has failed at any time to comply with the
provisions of Section 9.9 with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its Ratable Share of such payments due and
payable to all of the Lenders.

As used in this definition and in Section 2.13, the term “Bankruptcy Event”
means, with respect to any Person, such Person or such Person’s direct or
indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

Designated Credit Parties shall mean the Company and those Subsidiaries that are
from time to time party to the Accounts Receivable Facility Documents.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

7



--------------------------------------------------------------------------------

Dollar Equivalent Revolving Facility Usage shall mean, at any time, the sum of
the Dollar Equivalent of the principal amount of Revolving Credit Loans then
outstanding and the principal amount of Swing Loans then outstanding and the
Dollar Equivalent amount of Letter of Credit Obligations.

Domestic Guarantor shall mean those Guarantors which are organized under the
laws of the United States.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

EBITDA shall mean, for any period and any Person, net income (excluding gains
and losses on sales of assets (with the exception of sales of timberland
property noted in the definition of Consolidated EBITDA)) and non-cash pension
income and non-cash pension expenses) plus income tax expense, interest expense,
depreciation, amortization expense and any Permitted EBITDA Add Backs (if
Consolidated EBITDA is being computed for the Company) of such Person.

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

English Borrower shall mean any Borrower organized under the Laws of England and
Wales.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances, and codes and any legally binding
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
from exposure to Regulated Substances; (iii) protection of the environment
and/or natural resources; (iv) employee safety in the workplace as related to
exposure to Regulated Substances;

 

8



--------------------------------------------------------------------------------

(v) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, packaging,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of Regulated Substances; (vi) the presence of Contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Laws; (ii) any area designated as a coastal zone pursuant to
applicable Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws; (iv) habitats of
endangered species or threatened species as designated by applicable Laws; or
(v) a floodplain or other flood hazard area as defined pursuant to any
applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by a Loan Party or any member of the ERISA Group from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any member of the
ERISA Group from a Multiemployer Plan, notification that a Multiemployer Plan is
in reorganization, or occurrence of an event described in Section 4041A(a) of
ERISA that results in the termination of a Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Plan, the treatment of a Plan amendment as a
termination under Section 4041(e) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any member of the ERISA Group;
(g) any application for an approval of a Loan Party or any member of the ERISA
Group for a waiver of the minimum funding standards of Sections 412, 430, 432 or
436 of the Internal Revenue Code or Sections 302, 303, 304 or 305 of ERISA, or
(h) any receipt of certification by the responsible actuary that any Plan is
considered an at-risk plan in

 

9



--------------------------------------------------------------------------------

endangered or critical status within the meaning of Sections 430, 431, or 432 of
the Internal Revenue Code or Sections 303, 304 or 305 of ERISA or that any
Plan’s adjusted funding target attainment percentage (as defined in Section 436
of the Internal Revenue Code) is less than 60 percent.

ERISA Group shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Loan Parties, are treated as a single employer under Section 414 of the
Internal Revenue Code.

Euro shall refer to the lawful currency of the Participating Member States.

Euro-Rate shall mean the following:

(a) with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum (with .005% being rounded up), or the rate which is
quoted by another source selected by the Administrative Agent in its reasonable
discretion as an authorized information vendor for the purpose of displaying
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for U.S. Dollars for an amount comparable
to such Borrowing Tranche and having a borrowing date and a maturity comparable
to such Interest Period.

(b) with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% (with .005% being rounded up) per annum, or the rate which is
quoted by another source selected by the Administrative Agent in its reasonable
discretion as an authorized information vendor for the purpose of displaying
rates at which such applicable Optional Currencies are offered by leading banks
in the London interbank deposit market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in the Euros or British
Pounds Sterling for an amount comparable to the principal amount of such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest.

(c) with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on

 

10



--------------------------------------------------------------------------------

the Bloomberg page BTMM CA, rounded to the nearest 1/100th of 1% (with .005%
being rounded up) per annum, at approximately 11:00 a.m. Eastern Time, two
Business Days prior to the commencement of such Interest Period, or if such day
is not a Business Day, then on the immediately preceding Business Day, provided
that if such rate does not appear on the Bloomberg page BTMM CA on such day the
CDOR Rate on such day shall be the rate for such period applicable to Canadian
Dollar bankers’ acceptances quoted by a bank listed in Schedule I of the Bank
Act (Canada), as selected by the Administrative Agent, as of 11:00 a.m. Eastern
Time on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day.

(d) The Administrative Agent shall give prompt notice to the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. With respect to any Loans available
at a Euro-Rate, if at any time, for any reason, the source(s) for the Euro-Rate
described above for the applicable currency or currencies is no longer
available, then the Administrative Agent in its reasonable discretion may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

(e) Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii).

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an “Event of Default.”

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person

 

11



--------------------------------------------------------------------------------

shall only be deemed applicable to (i) the particular Swap Obligations that
constitute Excluded Hedge Liabilities with respect to such Person, and (ii) the
particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Letters of Credit shall mean those letters of credit issued by the
Issuing Lender or another Lender prior to the Closing Date as described on
Schedule 1.1(E) attached hereto.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 12, 2020.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

12



--------------------------------------------------------------------------------

Foreign Borrower shall mean those Borrowers which are organized under the laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Loan Party shall mean a Loan Party which is organized under the laws of
a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Non-Loan Party Subsidiary shall mean a Foreign Subsidiary that is a
Non-Loan Party Subsidiary.

Foreign Subsidiary shall mean any Subsidiary which is organized under the laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Fox River OU2-5 Environmental Charges Event shall mean the date on which both
the following events shall have occurred:

(i) the Loan Parties incur any charge described in the definition of “Permitted
EBITDA Add Backs” related to the Fox River site, Wisconsin, OU2-5 (if the Loan
Parties incur more than one such charge, this clause (i) refers only to the
first such charge), and

(ii) the Loan Parties incur Indebtedness to finance the payment of the charge
referred to in clause (i) of this definition (if the Loan Parties incur
Indebtedness on more than one occasion to finance such payment, this clause (ii)
refers only to the first such incurrence).

Fox River OU2-5 Related Debt shall mean the amount of Indebtedness referred to
in clause (ii) of the definition of Fox River OU2-5 Environmental Charges Event.

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3, and
applied on a consistent basis both as to classification of items and amounts.

German Borrower shall mean any Borrower organized under the Laws of Germany.

Guarantor or Guarantors shall mean each of the parties to this Agreement which
is designated as a “Guarantor” on the signature page hereof and each other
Person which joins this Agreement as a Guarantor after the date hereof pursuant
to Section 7.1.10 and executes a Guarantor Joinder.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person,

 

13



--------------------------------------------------------------------------------

any performance bond or other suretyship arrangement and any other form of
assurance against loss, except endorsement of negotiable or other instruments
for deposit or collection in the ordinary course of business.

Guaranty Agreement shall mean the Amended and Restated Guaranty and Suretyship
Agreement in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hedge Liabilities shall have the meaning assigned to such term in the definition
of Lender Provided Hedge.

Historical Statements shall have the meaning assigned to that term in
Section 5.1.8.1.

ICC shall have the meaning assigned to that term in Section 10.8.

Increasing Lender shall have the meaning assigned to that term in
Section 2.1.1.2.

Indebtedness shall mean, without duplication, as to any Person at any time in
respect of: (i) borrowed money, any and all indebtedness, obligations or
liabilities (whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, or joint or several) of such Person,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) net reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device: (A) in the case of any such agreement
that has been closed out, in an amount equal to the termination value thereof,
and (B) in the case of any such agreement that has not been closed out, in an
amount equal to the mark to market value thereof determined on the basis of
readily available quotations provided by any recognized dealer in such
agreements, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), (vi) the outstanding amount of any
Permitted Accounts Receivable Program, or (vii) any Guaranty of Indebtedness
referred to in clauses (i) through (v) above.

Indemnified Taxes shall mean (i) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, and (ii) to the extent not otherwise described in the preceding
clause (i), Other Taxes.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (i) a case, action
or proceeding with respect to such Person (A) before any court or any other
Official Body under

 

14



--------------------------------------------------------------------------------

any bankruptcy, insolvency, reorganization or other similar Law now or hereafter
in effect, or (B) for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or otherwise relating to the liquidation, dissolution, winding-up or
relief of such Person, or (ii) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

Interest Coverage Ratio shall have the meaning specified in Section 7.2.16.

Interest Period shall mean the period of time selected by the Company, on behalf
of all the Borrowers, in connection with (and to apply to) any election
permitted hereunder by the Borrowers to have Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be (A) one, two, three or six Months if the Borrowers select the Euro-Rate
Option, and (B) one or two Months with respect to any Loans made in any Optional
Currency. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrowers are
requesting new Loans, or (ii) the date of renewal of or conversion to the
Euro-Rate Option if the Borrowers are renewing or converting to the Euro-Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate, Currency and Commodity Hedge shall mean (i) an interest rate
exchange, collar, cap, swap, adjustable strike cap, adjustable strike corridor
or similar agreement, (ii) a foreign exchange transaction, including spot and
forward foreign currency purchases and sales, listed or over-the-counter options
on foreign currencies, non-deliverable forwards and options, foreign currency
swap agreements, currency exchange rate price hedging arrangements, and any
other similar transaction providing for the purchase of one currency in exchange
for the sale of another currency, or (iii) a futures contract, option contract,
commodity hedge, synthetic cap or similar arrangement, in each case entered into
by the Loan Parties or their Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrowers, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to Indebtedness
and fluctuations in currency values and commodity prices, as the case may be.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 10.8.

 

15



--------------------------------------------------------------------------------

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award or any settlement agreement with any Official Body.

Lender Provided Hedge shall mean an Interest Rate, Currency and Commodity Hedge
which is provided by any Lender or its Affiliate and which: (a) is documented in
a standard International Swaps and Derivatives Association Master Agreement, or
another reasonable and customary manner, (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any Lender
Provided Hedge (the “Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 8.2.5.

Lenders shall mean the financial institutions named on Schedule 1.1(B), their
respective successors and assigns as permitted hereunder and each Augmenting
Lender joining this Agreement in accordance with the terms of Section 2.1.1.2
hereof, each of which is referred to herein as a Lender.

Lending Office shall mean the office designated as such by a Lender on
Schedule 1.1(B).

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.

Letter of Credit Obligations shall mean, as of any date of determination, the
aggregate undrawn Dollar Equivalent amount available to be drawn under all
outstanding Letters of Credit on such date (if any Letter of Credit shall
increase in amount automatically in the future, such aggregate Dollar Equivalent
amount available to be drawn shall currently give effect to any such future
increase) plus the aggregate Dollar Equivalent amount of all unpaid and
outstanding Reimbursement Obligations and Letter of Credit Borrowings on such
date.

 

16



--------------------------------------------------------------------------------

Leverage Ratio shall mean, as of any date of determination, the ratio of
(A) Consolidated Total Net Debt on such date to (B) Consolidated Adjusted EBITDA
(i) for the four fiscal quarters then ending if such date is a fiscal quarter
end or (ii) for the four fiscal quarters most recently ended if such date is not
a fiscal quarter end.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning given to such term in Section 5.1.2.

Loan Documents shall mean this Agreement, the Notes, the Administrative Agent’s
Letter, the Guaranty Agreement and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.4.1.

Loans shall mean, collectively, and Loan shall mean, separately, all Revolving
Credit Loans and Swing Loans, or any Revolving Credit Loan or Swing Loan.

Material Acquisition shall mean a Permitted Acquisition where the Consideration
paid for such Permitted Acquisition exceeds $50,000,000.00

Material Acquisition Period shall have the meaning assigned to such term in
Section 7.2.15.

Material Adverse Change shall mean any set of circumstances or events which
(i) is or could reasonably be expected to be material and adverse to the
business, properties, assets, financial condition or results of operations of
the Loan Parties taken as a whole, (ii) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties, taken as a
whole, to duly and punctually pay or perform their Indebtedness, or
(iii) impairs materially the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

Material Event of Default shall mean any Event of Default described in any of
the following Sections: 8.1.1 (provided that a Material Event of Default shall
be deemed to occur upon any failure to pay principal, interest or Commitment
Fees without regard to the grace period provided for in such Section 8.1.1),
8.1.4 (if such Event of Default arises because of a breach of Section 7.2.15 or
7.2.16), 8.1.5 (if such Event of Default arises because of a breach of
Sections 7.3.1, 7.3.2 or 7.3.3), 8.1.11, 8.1.15, or 8.1.16.

 

17



--------------------------------------------------------------------------------

Material Subsidiary shall mean each Subsidiary of the Company which is
identified on Schedule 1.1(M) as a “Material Subsidiary,” and each other
Subsidiary of the Company that has assets at the most recently ended fiscal
year, or revenues during the most recently ended fiscal year, comprising 5% or
more of the consolidated assets of the Company and its Subsidiaries at such
time, or of the consolidated revenues of the Company and its Subsidiaries during
such Fiscal Year, as the case may be.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Loan Parties or any member of the ERISA Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Loan Parties or any member of the ERISA Group is then making or
accruing an obligation to make contributions or, within the preceding five plan
years, has made or had an obligation to make such contributions.

Non-Consenting Lender shall have the meaning assigned to that term in
Section 10.1.

Non-Loan Party Subsidiary shall mean a Subsidiary of the Company which is not
required to be a Guarantor and has not opted to become a Borrower pursuant to
Section 7.2.9.

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean the Revolving Credit Notes and the Swing Note.

Notices shall have the meaning assigned to that term in Section 10.6.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document, whether to the
Administrative Agent, any of the Lenders or their Affiliates or other Persons
provided for under such Loan Documents, (ii) any Lender Provided Hedge and
(iii) any Other Lender-Provided Financial Service Product, but shall not include
liabilities to other Persons under any other Interest Rate, Currency or
Commodity Hedge or any other Excluded Hedge Liabilities.

 

18



--------------------------------------------------------------------------------

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

Optional Currency shall mean (i) the following lawful currencies: Canadian
dollars, British Pounds Sterling and the Euro, and (ii) any other currency
approved by Administrative Agent and all of the Lenders pursuant to
Section 2.7.5. Subject to Section 2.7.4, each Optional Currency must be the
lawful currency of the specified country.

Order shall have the meaning assigned to such term in Section 2.9.9.

Original Currency shall have the meaning assigned to such term in
Section 4.10.1.

Other Currency shall have the meaning assigned to such term in Section 4.10.1.

Other Lender-Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties or their Subsidiaries:
(i) credit cards, (ii) credit card processing services, (iii) debit cards,
(iv) purchase cards, (v) ACH transactions, (vi) cash management, including
controlled disbursement, accounts or services, or (vii) foreign currency
exchange. The liabilities owing to the provider of any Other Lender-Provided
Financial Service Product by any Loan Party that is a party to such Other
Lender-Provided Financial Service Product shall, for purposes of this Agreement
and all other Loan Documents, be “Obligations” of such Person and of each other
Loan Party, be guaranteed obligations under any Guaranty Agreement, and
otherwise treated as Obligations for purposes of the other Loan Documents.

Other Taxes shall have the meaning assigned to such term in Section 4.7.2.

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 10.11.4.

Participant Register shall have the meaning specified in Section 10.11.4.

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3.4.

 

19



--------------------------------------------------------------------------------

Partnership Interests shall have the meaning given to such term in
Section 5.1.2.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Accounts Receivable Program shall mean an accounts receivables
securitization program concluded pursuant to the Accounts Receivable Facility
Documents and provided that (i) the aggregate principal amount thereof does not
exceed $150,000,000.00, (ii) on the effective date of such program and after
giving effect to such program and related transactions, there shall exist no
Event of Default or Potential Default, and (iii) the Company shall have
delivered to the Administrative Agent a certificate from a Responsible Officer
certifying that the foregoing conditions have been met.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.2.6.

Permitted EBITDA Add Back shall mean, to the extent such charges are deducted in
the computation of net income of the Loan Parties in their computation of EBITDA
during the period specified, with appropriate adjustments for the tax effects of
such add-backs, charges incurred by the Loan Parties in connection with
environmental response and remediation, the presence of contamination, natural
resource damages or reimbursement of the EPA for incurred costs at the Fox River
site, Wisconsin, OU2-5, provided that the total amount of such charges incurred
during the term of this Agreement may not exceed [***].

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) shares of any money market mutual fund rated at least AAA by Standard &
Poor’s or at least Aaa by Moody’s;

(iii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

(iv) demand deposits or time deposits maturing within one year from the date of
creation, certificates of deposit and eurodollar time deposits with maturities
of one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor’s, or P-1 or the
equivalent or better by Moody’s, on the date of acquisition;

(v) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (iii) and (iv) above
entered into with any financial institution meeting the qualifications specified
in clause (iv) above;

(vi) in the case of any Foreign Borrower, (a) direct obligations of the
sovereign nation (or any agency thereof) in which such Borrower is organized and
is conducting business or in

 

20



--------------------------------------------------------------------------------

obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof), (b) investments of the type and maturity described in
clauses (i) through (v) above of foreign obligors, which investments or obligors
(or the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (c) investments
of the type and maturity described in clauses (i) through (v) above of foreign
obligors (or the parents of such obligors), which investments of obligors (or
the parents of such obligors) are not rated as provided in such clauses or in
clause (b) above but which are, in the reasonable judgment of the Company and
the Borrowers, comparable in investment quality to such investments and obligors
(or the parents of such obligors);

(vii) Interest Rate, Currency and Commodity Hedges and Other Lender-Provided
Financial Service Products otherwise permitted hereunder;

(viii) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and

(ix) cash and investments under cash management agreements with any Lender.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for obligations under Interest Rate, Currency and
Commodity Hedges) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

21



--------------------------------------------------------------------------------

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent, for the benefit of the Lenders and their Affiliates, securing the
Obligations including liabilities under any Lender Provided Hedges and Other
Lender-Provided Financial Services Obligations;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases permitted in Section 7.2.1 securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that no additional assets become subject to such Lien
and the Indebtedness, if any, secured thereby is permitted under Section 7.2.1;

(ix) Liens on tangible property (or any improvement thereon) acquired or
constructed by the Company or any Subsidiary after the Closing Date to secure
Indebtedness of the Company or such Subsidiary incurred in connection with such
improvement, acquisition or construction; provided that:

(1) no such Lien shall extend to or cover any Property other than the property
(or improvement thereon) being acquired or constructed; and

(2) the principal amount of the Indebtedness secured by any such Lien, together
with the aggregate principal amount of all other Indebtedness secured by Liens
on such Property, shall not exceed the lesser of (A) an amount equal to the fair
market value of such property so improved, acquired or constructed and (B) the
cost to the Company or such Subsidiary of such property (or improvement thereon)
so acquired or constructed.

(x) Purchase Money Security Interests;

(xi) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within sixty
(60) days of entry, and in either case they do not materially impair the ability
of any Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party or
Subsidiary maintains such reserves or other appropriate provisions as shall be
required by GAAP;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; and

(4) Liens resulting from final judgments or orders described in Section 8.1.7;

 

22



--------------------------------------------------------------------------------

(xii) Any Liens that arise or are deemed to arise under a Permitted Accounts
Receivable Program, so long as they comply with Section 7.2.18;

(xiii) Bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposits in one or more accounts
maintained by any Loan Party or any Subsidiary arising in the ordinary course of
business from netting services, overdraft protection, cash management
obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;

(xiv) Liens securing Indebtedness (including Indebtedness in connection with or
to finance a Permitted Acquisition, to the extent such Indebtedness is permitted
under Section 7.2.1) and securing other obligations in an aggregate amount
outstanding not to exceed $30,000,000.00 at any time;

(xv) Any interest or title of a lessor or sublessor under any leases or
subleases entered into by any Loan Party or any Subsidiary in the ordinary
course of business;

(xvi) Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar trade-related obligations and covering
the goods (or the documents of title in respect of such goods) financed by such
letters of credit, bank guarantees or similar obligations and the proceeds and
products thereof;

(xvii) Leases or subleases, licenses or sublicenses (including with respect to
intellectual property rights and software), granted to or from others in the
ordinary course of business and not interfering in any material and adverse
respect with the business of the Loan Parties and the Subsidiaries, taken as a
whole;

(xviii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xix) Liens arising from precautionary Uniform Commercial Code financing
statements or similar or analogous financing statements in any jurisdiction or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement; and

(xx) Liens on equity interests of any joint venture (x) securing obligations of
such joint venture or (y) pursuant to the relevant joint venture agreement or
arrangement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA ) (including a Multiple Employer Plan, but not
a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or Section 430 of the Internal
Revenue Code and either (i) is sponsored, maintained or contributed to by any
member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been sponsored, maintained
or contributed to by any entity which was at such time a member of the ERISA
Group for

 

23



--------------------------------------------------------------------------------

employees of any entity which was at such time a member of the ERISA Group, or
in the case of a Multiple Employer Plan or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

Pledged Collateral shall have the meaning given to such term in Section 10.19.

Pledged Loan shall have the meaning given to such term in Section 10.19.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time, or both, would (unless cured or waived) constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Senior Credit Facility shall mean the credit facilities provided to
certain of the Borrowers pursuant to the terms of an Amended and Restated Credit
Agreement among certain of the Borrowers, PNC, as Administrative Agent, the
Affiliates of Borrowers party thereto as guarantors, and various lending
institutions party thereto, dated as of November 21, 2011, as amended, the
Borrowers’ obligations with respect to which are intended to be satisfied in
full on the Closing Date with advances of Loans hereunder.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing Indebtedness to any Loan Party or Subsidiary of a Loan Party
or deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, provided that such security interest does not
encumber any asset not thereby purchased, and provided further that such
security interest does not secure obligations in excess of such purchase price
or deferred payments.

 

24



--------------------------------------------------------------------------------

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000.00, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.13
when a Defaulting Lender shall exist, “Ratable Share” shall mean the percentage
of the aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Ratable Share shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

Receivables Entity shall have the meaning assigned to such term in
Section 7.2.18.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

 

25



--------------------------------------------------------------------------------

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro or British Pounds
Sterling, the London Interbank Market, and in relation to any other currencies,
the applicable offshore interbank market. Notwithstanding the foregoing, the
references to the currencies listed in this definition shall only apply if such
currencies are or become available as Optional Currencies in accordance with the
terms hereof.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law, or has actual knowledge of facts or circumstances to the
effect that it is reasonably and objectively likely that any aspect of its
operations is in actual violation of any Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan (unless the 30-day
notice requirement has been waived by the PBGC).

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrowers or Guarantors.

Required Lenders shall mean

(i) prior to termination of the Revolving Credit Commitments, Lenders (other
than any Defaulting Lender) having greater than 50% of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender); or

(ii) after the termination of the Revolving Credit Commitments, Lenders (other
than any Defaulting Lender) having greater than 50% of the aggregate amount of
the outstanding Revolving Credit Loans and Ratable Share of the Letters of
Credit Obligations of the Lenders (excluding any Defaulting Lender).

 

26



--------------------------------------------------------------------------------

Required Share shall have the meaning assigned to such term in Section 4.12.

Responsible Officer with respect to any Person, the chief executive officer,
president, treasurer, or the chief or principal financial officer of such
Person. Unless otherwise qualified, all references to “Responsible Officer” in
this Agreement shall refer to a “Responsible Officer” of a Loan Party.

Restricted Payment shall mean (i) any dividend or distribution by a Loan Party
on or in respect of its capital stock or to the direct or indirect holders of
its capital stock (except dividends or distributions payable solely in such
capital stock or in options, warrants or other rights to purchase such capital
stock and except dividends or distributions payable to the Company or another
Loan Party) or (ii) purchase, redemption or other acquisition or retirement for
value of any capital stock of the Company or (iii) any payment on, purchase,
defeasance, redemption, prepayment, decrease or other acquisition or retirement
for value, prior to any scheduled final maturity (other than regularly scheduled
or required payments of principal), of any other Indebtedness that is
subordinate or junior in right of payment to the Obligations.

Revolving Credit Commitment shall mean, as to each Lender at any time, the
amounts initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” and, thereafter, as
such amounts may be amended, whether pursuant to Assignment and Assumption
Agreements, increases or reductions in Revolving Credit Commitments provided for
under the terms of the Agreement or otherwise, and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean, collectively, and Revolving Credit Loan shall
mean, separately, all Revolving Credit Loans or any Revolving Credit Loan made
by the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1 or
2.9.3.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in substantially
the form of Exhibit 1.1(R) evidencing the Revolving Credit Loans together with
all amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Sanctioned Country shall mean a country or territory that is the target or
subject of a sanctions program maintained under any Anti-Terrorism Law (i.e.,
including but not limited to, such countries and territories on the date of this
Agreement being Cuba, the Crimea region of Ukraine, Iran, North Korea, Sudan and
Syria).

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

27



--------------------------------------------------------------------------------

Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.12.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Accounts Receivable Program which are
reasonably customary in an accounts receivable securitization transaction at the
time of consummation of such transaction.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a manager or of
which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled by such Person or one or more of
such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.2.

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Hedge.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 hereof in an aggregate principal amount up
to $30,000,000.00.

Swing Loan Lender shall mean PNC, in its capacity as a lender of the Swing
Loans.

Swing Loan Note shall mean the Second Amended and Restated Swing Loan Note of
the Borrowers in substantially the form of Exhibit 1.1(S) evidencing the Swing
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

 

28



--------------------------------------------------------------------------------

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC as Swing Loan Lender to the Borrowers
pursuant to Section 2.1.2 hereof.

Taxes shall have the meaning assigned to such term in Section 4.7.1.

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

UCP shall have the meaning assigned to such term in Section 10.8.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

U.S. Tax Compliance Certificate shall mean a certificate substantially in the
form of Exhibit 4.7.7(A), 4.7.7(B), 4.7.7(C) or 4.7.7(D).

Website Posting shall have the meaning assigned to that term in Section 10.6.

 

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

  1.2.1 Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

  1.2.2 Determination.

References to “determination” of or by the Administrative Agent or the Lenders
shall be deemed to include good-faith estimates by the Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith judgment
by the Administrative Agent or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 

29



--------------------------------------------------------------------------------

  1.2.3 Administrative Agent’s Discretion and Consent.

Whenever the Administrative Agent or the Lenders are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;

 

  1.2.4 Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

  1.2.5 Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

  1.2.6 Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

  1.2.7 Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

  1.2.8 Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

  1.2.9 From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”;

 

  1.2.10 Shall; Will.

References to “shall” and “will” are intended to have the same meaning; and

 

30



--------------------------------------------------------------------------------

  1.2.11 Québec Matters.

For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code or a Personal
Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatory”, (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatory”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Sections 7.2.15 and 7.2.16 (and all defined terms used in the definition
of any accounting term used in Sections 7.2.15 and 7.2.16 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Annual
Statements referred to in Section 7.3.2. If the Company notifies the
Administrative Agent and the Lenders in writing (“Notice of Change in GAAP”)
that the Company requests an amendment to any financial or accounting provision
or any related defined term and/or the defined term Leverage Ratio for purposes
of interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of, or give effect to, any change occurring after the Closing Date to
GAAP or in the application thereof on the operation of such

 

31



--------------------------------------------------------------------------------

(financial or accounting provision and/or interest, Letter of Credit Fee or
Commitment Fee determinations, unless the Administrative Agent (on its behalf or
as directed in writing by the Required Lenders) shall have objected (“GAAP
Objection Notice”) to such request within 15 Business Days after receipt of such
Notice of Change in GAAP, the relevant financial and accounting provisions or
ratios shall be calculated in accordance with GAAP as reflected in such Notice
of Change in GAAP on the date of such Notice of Change in GAAP to the
Administrative Agent and the Lenders and each Lender and the Administrative
Agent hereby specifically consents to the implementation of such change
hereunder upon the foregoing terms. In the event the Administrative Agent shall
have delivered a GAAP Objection Notice to the Company, the parties hereto agree
to endeavor, in good faith, to agree upon an amendment to this Agreement that
would adjust such financial or accounting provision or the defined term Leverage
Ratio for purposes of interest, Letter of Credit Fee or Commitment Fee
determinations in a manner that would give effect to such change hereunder
determined in accordance with the Company’s financial statements at that time;
provided, further, that for purposes of the calculation of the financial
covenants in Sections 7.2.15 and 7.2.16, the adjustments to income and expense
of the Loan Parties (and any other adjustments) resulting from the promulgation
of Statement of Financial Accounting Standards (“SFAS”) No. 158 shall be
disregarded. Whenever in this Agreement it is necessary to determine whether a
lease is a capital lease or an operating lease, such determination shall be made
on the basis of GAAP as in effect on the Closing Date.

1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

  2.1 Revolving Credit Commitments.

 

  2.1.1 Revolving Credit Loans.

2.1.1.1 Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender holding any Revolving Credit
Commitment severally agrees to make Revolving Credit Loans in either Dollars or
one or more Optional Currencies to the Borrowers at any time or from time to
time on or after the date hereof to the Expiration Date, provided that (i) after
giving effect to each such Loan the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations, and (ii) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional Currency. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.

 

32



--------------------------------------------------------------------------------

2.1.1.2 Discretionary Commitment Increase.

Provided that no Event of Default or Potential Default is then occurring or
would be caused thereby, at any time prior to the Expiration Date and subsequent
to the Closing Date, the Borrowers may request from time to time in writing to
the Administrative Agent that the Revolving Credit Commitments be increased, by
an amount being an integral multiple of $10,000,000.00 and in an aggregate
amount not greater than $150,000,000.00, according to the following procedures:

(i) The Borrowers shall offer for a period of fifteen (15) Business Days the
existing Lenders the opportunity to participate in any such increased amount of
the Revolving Credit Commitments (such increased amount being referred to as the
“Commitment Increase Amount”) in accordance with each Lender’s Ratable Share
(each participating Lender being referred to as an “Increasing Lender”). The
existing Lenders shall be under no obligation to participate in any such
Commitment Increase Amounts and any agreement by any Lender to so participate
will be in the sole discretion of such Lender.

(ii) If any Lender declines to commit to its Ratable Share of any such
Commitment Increase Amount (such declined portion of the Commitment Increase
Amount being referred to as a “Declined Share”), then the Administrative Agent
may join a new bank(s) or financial institution(s) to this Agreement, which
shall be acceptable to the Borrowers, or the Borrowers may propose a new bank(s)
or financial institution(s) which shall be approved by the Administrative Agent
in its reasonable discretion without unreasonable delay (each such bank or
financial institution, an “Augmenting Lender”), or permit an Increasing Lender
which has already agreed to commit to its Ratable Share of any such Commitment
Increase Amount, to commit to the Declined Share or portion thereof, with
respect to any Augmenting Lender, in an amount of at least $5,000,000.00. Each
Augmenting Lender committing to a Declined Share, or a portion thereof, shall
join this Agreement as a Lender by entering into a bank joinder and assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Company, setting forth the Revolving Credit Commitment of such
Augmenting Lender, pursuant to which such Augmenting Lender will become a Lender
as of the effective date thereof.

(iii) On the effective date of any increase in the Revolving Credit Commitments
as contemplated herein (A) each Increasing Lender and new Augmenting Lender
shall make available to the Administrative Agent, for the benefit of the other
Lenders, such amounts, in immediately available funds, as the Administrative
Agent shall determine as being required in order to cause, after giving effect
to such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Credit Loans of all
the Lenders to equal its Ratable Share of the Revolving Credit Commitments
(after giving effect to the increase in the Revolving Credit Commitments
occasioned by the addition of the Increasing Lender(s) or Augmenting Lender(s),
or both, as the case may be) and (B) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of Revolving Credit Loans subject to the same interest rate options provided
herein, with related Interest Periods if applicable, specified in a notice
delivered by the Borrowers in accordance with the requirements of Section 3.2).
The deemed payments made pursuant to clause (B) of the

 

33



--------------------------------------------------------------------------------

immediately preceding sentence in respect of each Revolving Credit Loan to which
a Euro-Rate Option applies shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 4.8 if the deemed payment occurs other
than on the last day of the related Interest Periods. Upon the request of the
Administrative Agent, the Borrowers shall execute and deliver to the
Administrative Agent for the benefit of the Lenders any and all Notes and other
documents, instruments, and agreements necessary or advisable in the reasonable
judgment of the Administrative Agent to evidence or document the increase in the
Revolving Credit Commitments, including any amendments hereto, and each of the
Lenders and each of the Loan Parties hereby provides its consent hereto and
thereto, and each Lender hereby authorizes the Administrative Agent, and each
Loan Party hereby authorizes the Company, to execute any such documents,
instruments, and agreements consistent with the terms of this Section on its
behalf without the necessity of any further consent of any Lender or Loan Party.

 

  2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swing Loan Lender may, at its option, cancelable
at any time for any reason whatsoever, make swing loans in Dollars (the “Swing
Loans”) to the Borrowers at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of $30,000,000.00 (the “Swing Loan Commitment”), provided
that the aggregate principal amount of the Swing Loan Lender’s Swing Loans and
the Dollar Equivalent amount of Revolving Credit Loans of all the Lenders at any
one time outstanding shall not exceed the Revolving Credit Commitments of all
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.2.

 

  2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 in accordance with its Ratable Share. The
aggregate Dollar Equivalent amount of each Lender’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations and any Swing Loans. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

 

  2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving

 

34



--------------------------------------------------------------------------------

Credit Commitments and (ii) the amount of the Dollar Equivalent Revolving
Facility Usage (provided however, that solely in connection with determining the
share of each Lender in the Commitment Fee, the Dollar Equivalent Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Dollar Equivalent Revolving Facility Usage excludes the outstanding Swing
Loans); provided, further, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrowers prior to such time; and provided further that
no Commitment Fee shall accrue with respect to the Revolving Credit Commitment
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.
Subject to the proviso in the directly preceding sentence, all Commitment Fees
shall be payable quarterly in arrears on the first day of each April, July,
October and January after the date hereof and on the Expiration Date or upon
acceleration of the Loan and in U.S. Dollars.

 

  2.4 Revolving Credit Loan Requests.

 

  2.4.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time prior
to the Expiration Date request the Lenders to make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans pursuant to Section 3.2, by delivering to the Administrative Agent,
not later than 11:00 a.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
in Dollars to which the Euro-Rate Option applies or the conversion to or the
renewal of the Euro-Rate Option for any such Loans and four (4) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans in an Optional Currency or the date of conversion to or renewal of
the Euro-Rate Option for Revolving Credit Loans in an Optional Currency and
(ii) on either the proposed Borrowing Date (which shall be a Business Day) with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche, the Dollar Equivalent
amount of which shall be in integral multiples of $100,000.00 and not less than
$2,000,000.00 for each Borrowing Tranche to which the Euro-Rate Option applies
and not less than the lesser of $2,000,000.00 and the maximum amount available
for Borrowing Tranches to which the Base Rate Option applies; (iii) whether the
Euro-Rate Option or Base Rate Option shall apply to the proposed Revolving
Credit Loans comprising the

 

35



--------------------------------------------------------------------------------

applicable Borrowing Tranche; (iv) the currency in which such Loans shall be
funded if the Borrowers are electing the Euro-Rate Option; and (v) in the case
of a Borrowing Tranche to which the Euro-Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche.

 

  2.4.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time prior
to the Expiration Date request the Swing Loan Lender to make Swing Loans by
delivery to the Swing Loan Lender not later than 1:00 p.m. Pittsburgh time on
the proposed Borrowing Date of a duly completed request therefor substantially
in the form of Exhibit 2.4 hereto or a request by telephone immediately
confirmed in writing by letter, facsimile or telex (each, a “Swing Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000.00.

 

  2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

  2.5.1 Making Revolving Credit Loans.

Promptly after receipt by the Administrative Agent of a Loan Request pursuant to
Section 2.4, the Administrative Agent shall notify the Lenders of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans requested thereby; (ii) the
amount and type of each such Revolving Credit Loan and the applicable Interest
Period (if any); (iii) the apportionment among the Lenders of such Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2; and (iv) the currency in which Revolving Credit Loan is requested.
Each Lender shall remit the principal amount of each Revolving Credit Loan in
the requested currency to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 6.2,
fund such Revolving Credit Loans to the Borrowers in U.S. Dollars or the
requested currency (as applicable) and in immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect, in
its sole discretion, to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.5.2.

 

  2.5.2 Making Swing Loans.

So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4.2, fund such Swing Loan to the applicable Borrower(s) in Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date.

 

36



--------------------------------------------------------------------------------

  2.5.3 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available in the applicable
currency on such date in accordance with Section 2.5.1 and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available in the applicable currency to the Administrative Agent, then the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender (or if such Lender fails to pay such amount forthwith upon such
demand, from the Borrowers) together with interest thereon, in respect of each
day during the period commencing on the date such amount was made available to
the Borrowers and ending on the date the Administrative Agent recovers such
amount, at (i) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Effective Rate (or, for payments in an Optional Currency,
the Overnight Rate) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

  2.5.4 Repayment of Revolving Credit Loans.

The Borrowers, jointly and severally, subject to Section 10.18 (if applicable),
shall repay in full the outstanding principal amount of the Revolving Credit
Loans, together with all accrued interest thereon and all fees and other amounts
owing under any of the Loan Documents relating thereto and any other Obligations
then outstanding on the Expiration Date or earlier termination of the Revolving
Credit Commitments in connection with the terms hereof.

 

  2.5.5 Borrowings to Repay Swing Loans.

The Swing Loan Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the Swing
Loan Lender so requests, accrued interest thereon, provided that no Lender shall
be obligated in any event to make any Revolving Credit Loan if after giving
effect thereto, the sum of the Dollar Equivalent amount of its Revolving Credit
Loans plus such Lender’s Ratable Share of the Dollar Equivalent amount of Letter
of Credit Obligations exceeds its Revolving Credit Commitment. Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.4.1 without regard to any of the requirements of that provision.
The Swing Loan Lender shall provide notice to the Lenders (which may be
telephonic or written notice by letter, facsimile or telex) that such

 

37



--------------------------------------------------------------------------------

Revolving Credit Loans are to be made under this Section 2.5.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 6.2 are then satisfied) by the time the Swing Loan Lender
so requests, which shall not be earlier than 3:00 p.m. Pittsburgh time on the
next Business Day after the date the Lenders receive such notice from the Swing
Loan Lender.

 

  2.5.6 Reserved.

 

  2.6 Revolving Credit Notes and Swing Loan Note.

The obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made to it by each Lender, together with interest
thereon, shall be evidenced by this Agreement and, to the extent requested
pursuant to Section 4.11, a Revolving Credit Note dated the Closing Date payable
to the order of such Lender in a face amount equal to the Revolving Credit
Commitment of such Lender. The obligation of the Borrowers to repay the unpaid
principal amount of the Swing Loans made to it by the Swing Loan Lender together
with interest thereon shall be evidenced by this Agreement and the Swing Loan
Note payable to the order of the Swing Loan Lender in a face amount equal to the
Swing Loan Commitment.

 

  2.7 Utilization of Commitments in Optional Currencies.

 

  2.7.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letter of Credit Obligations.

For purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit to be denominated in an Optional Currency as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) the
outstanding Letter of Credit Obligations denominated in an Optional Currency as
of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii) is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

  2.7.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans.

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrowers which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. (Pittsburgh time) four
(4) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that such Lender cannot provide its Ratable Share of such Revolving Credit Loans
in such Optional Currency. In the event the Administrative Agent timely receives
a notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.

 

38



--------------------------------------------------------------------------------

  2.7.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option.

If the Borrowers deliver a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such Euro-Rate Option if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m. (Pittsburgh time) four (4) Business
Days prior to the effective date of such renewal that such Lender cannot
continue to provide Revolving Credit Loans in such Optional Currency. In the
event the Administrative Agent timely receives a notice from a Lender pursuant
to the preceding sentence, the Administrative Agent will notify the Borrowers no
later than 12:00 noon (Pittsburgh time) three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or Euro-Rate Option,
at the Company’s option on behalf of the Borrowers (subject, in the case of the
Euro-Rate Option, to compliance with Section 2.4), with effect from the last day
of the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the Borrowers and the Lenders of any such redenomination,
and in such notice, the Administrative Agent will state the aggregate Dollar
Equivalent amount of the redenominated Revolving Credit Loans in an Optional
Currency as of the applicable Computation Date with respect thereto and such
Lender’s Ratable Share thereof.

 

  2.7.4 European Monetary Union.

2.7.4.1 Payments In Euros Under Certain Circumstances.

If (i) any Optional Currency ceases to be lawful currency of the nation issuing
the same and is replaced by the Euro or (ii) any Optional Currency and the Euro
are at the same time recognized by any governmental authority of the nation
issuing such currency as lawful currency of such nation and the Administrative
Agent or the Required Lenders shall so request in a notice delivered to the
Borrowers, then any amount payable hereunder by any party hereto in such
Optional Currency shall instead be payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
to the Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency). Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.

 

39



--------------------------------------------------------------------------------

2.7.4.2 Additional Compensation Under Certain Circumstances.

The Borrowers agree, at the request of any Lender, to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of any Lender setting forth such Lender’s determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrowers and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

  2.7.5 Requests for Additional Optional Currencies.

The Borrowers may deliver to the Administrative Agent a written request that
Revolving Credit Loans hereunder also be permitted to be made in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of “Optional Currency” herein provided that such currency must be
freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to the Lenders in
the Relevant Interbank Market. The Administrative Agent will promptly notify the
Lenders of any such request promptly after the Administrative Agent receives
such request. The Administrative Agent and each Lender may grant or accept such
request in their sole discretion. The Administrative Agent will promptly notify
the Borrowers of the acceptance or rejection by the Administrative Agent and
each of the Lenders of the Borrowers’ request. The requested currency shall be
approved as an Optional Currency hereunder only if the Administrative Agent and
all of the Lenders approve of the Borrowers’ request.

 

  2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used for (i) refinancing
amounts outstanding under the Prior Senior Credit Facility, and (ii) general
corporate purposes, including financing working capital and Permitted
Acquisitions.

 

  2.9 Letter of Credit Subfacility.

 

  2.9.1 Issuance of Letters of Credit.

2.9.1.1 The Borrowers may request the issuance of a letter of credit (each such
letter of credit and each Existing Letter of Credit, a “Letter of Credit”), or
the amendment or extension of an existing Letter of Credit, on behalf of itself,
another Loan Party or any of their respective Subsidiaries (provided that a Loan
Party shall be the obligor with respect thereto) by delivering or having such
other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such extension or amendment, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m., Pittsburgh
time, at least four (4) Business Days, or such shorter period as may be agreed
to by the Issuing Lender, in advance of the proposed date of issuance. The
related Borrower or any Loan Party shall direct the Issuing Lender to name the

 

40



--------------------------------------------------------------------------------

related Borrower or any Loan Party or any Subsidiary as the “Applicant” or
“Account Party” of each Letter of Credit. Each Letter of Credit shall be a
Standby Letter of Credit or Commercial Letter of Credit and may be denominated
in either Dollars or an Optional Currency.

Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 6 is not satisfied, then,
subject to the terms and conditions hereof and in reliance on the agreements of
the other Lenders set forth in this Section 2.9, the Issuing Lender or any of
the Issuing Lender’s Affiliates will issue a Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance (subject to
customary evergreen provisions), and (B) in no event expire later than five
(5) Business Days prior to the Expiration Date and providing that in no event
shall (i) the Dollar Equivalent amount of Letter of Credit Obligations exceed,
at any one time, $30,000,000.00, or (ii) the Dollar Equivalent Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments. Each
request by a Borrower or any other Loan Party for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 6 after giving effect to the requested issuance, amendment or extension
of such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the Issuing
Lender will also deliver to the Borrowers and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.

The Existing Letters of Credit shall be deemed to have been issued hereunder.

2.9.1.2 Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and, in each such case,
which the Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Lender applicable to letters of credit generally.

 

  2.9.2 Letter of Credit Fees.

The Borrowers shall pay in Dollars, or at the Administrative Agent’s option, the
Optional Currency in which each Letter of Credit is issued (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Margin then in effect for Revolving
Credit Loans subject to the Euro-Rate Option, per annum, and (ii) to the Issuing
Lender for its own account, a fronting fee to be agreed upon by the Issuing
Lender and the Company, on behalf of all Borrowers (each computed on the basis
of a year of 360 days

 

41



--------------------------------------------------------------------------------

and actual days elapsed), which fees shall be computed on the daily average
Dollar Equivalent amount of Letter of Credit Obligations during the preceding
fiscal quarter (or shorter period commencing with the Closing Date or ending
with the Expiration Date) and shall be payable quarterly in arrears commencing
with the first day of each April, July, October and January following issuance
of each Letter of Credit and on the Expiration Date. The Borrowers shall also
pay in Dollars to the Issuing Lender for the Issuing Lender’s sole account the
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

  2.9.3 Disbursements, Reimbursement.

2.9.3.1 Immediately upon the issuance of each Letter of Credit (and with respect
to the Existing Letters of Credit, on the Closing Date), each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively, in each case, in the currency in which each Letter of
Credit is issued.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Administrative Agent and the Borrowers. Provided that they shall have
received such notice, the Borrowers shall reimburse the Issuing Lender (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) prior to 12:00 noon, Pittsburgh time on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) in an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent or the Issuing Lender. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time,
on the Drawing Date, the Administrative Agent will promptly notify each Lender
thereof, and the Borrowers shall be deemed to have requested that Revolving
Credit Loans in Dollars (and if the Letter of Credit was denominated in another
currency, in the Dollar Equivalent amount of the amount paid by the Issuing
Lender in such other currency on the Drawing Date thereof) be made by the
Lenders under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 6.2 other than any notice requirements. Any notice given by the
Administrative Agent or the Issuing Lender pursuant to this Section 2.9.3.2 may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

2.9.3.3 Each Lender shall upon any notice pursuant to Section 2.9.3.2 make
available to the Administrative Agent, for the account of the Issuing Lender, an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the

 

42



--------------------------------------------------------------------------------

Dollar Equivalent amount to the amount paid by the Issuing Lender in such other
currency on the Drawing Date thereof) (whether or not the conditions set forth
in Section 6.2 shall have been satisfied), whereupon the participating Lenders
shall (subject to Section 2.9.3.4) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrowers in that amount. If any
Lender so notified fails to make available in Dollars to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m., Pittsburgh time on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice of the
occurrence of the Drawing Date, but failure of the Administrative Agent and the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.3.

2.9.3.4 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.9.3.2, because of the Borrowers’
failure to satisfy the conditions set forth in Section 6.2 other than any notice
requirements or for any other reason, the Borrowers shall be deemed to have
incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in Dollars in the amount of such drawing (and, if the Letter of
Credit was denominated in another currency, in the Dollar Equivalent amount to
the amount paid by the Issuing Lender in such other currency on the Drawing Date
thereof. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3.3 shall be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.

 

  2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2 If the Administrative Agent or any Issuing Lender is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or

 

43



--------------------------------------------------------------------------------

any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent or such Issuing Lender pursuant to
Section 2.9.4.1 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent, for its account or the
account of such Issuing Lender (as applicable), the amount of its Ratable Share
of any amounts so returned by the Administrative Agent or such Issuing Lender
(as applicable) plus interest thereon from the date such demand is made to the
date such amounts are returned by such Lender to the Administrative Agent or
such Issuing Lender, at a rate per annum equal to the Federal Funds Effective
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.

 

  2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender’s
application and agreement for letters of credit and the Issuing Lender’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
its own gross negligence or willful misconduct, the Issuing Lender shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

  2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

  2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Administrative Agent or any Issuing Lender (as
applicable) upon a draw under a Letter of Credit, subject to Section 10.18 for
the avoidance of doubt (if applicable), shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent or the Issuing Lender or any of
their respective Affiliates, the Borrowers or any other Person for any reason
whatsoever, or which any Loan Party may have against the Administrative Agent or
the Issuing Lender or any of their respective Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1, 2.4,

 

44



--------------------------------------------------------------------------------

2.5 or 6.2 or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Administrative Agent or its Affiliates, any Issuing Lender or its
Affiliates, or any Lender or any other Person or, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of the Issuing Lender’s Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of the Issuing Lender’s
Affiliates to issue any Letter of Credit in substantially the form requested by
any Loan Party, unless the Issuing Lender has received written notice from such
Loan Party of such failure within three Business Days after the Issuing Lender
shall have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

 

45



--------------------------------------------------------------------------------

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

  2.9.8 Indemnity.

In addition to amounts payable as provided in Section 10.3, the Borrowers hereby
agree (subject to Section 10.18 for the avoidance of doubt, if applicable) to
protect, indemnify, pay and save harmless the Administrative Agent and any of
Administrative Agent’s Affiliates and each Issuing Lender and any of the Issuing
Lenders’ respective Affiliates (collectively, the “Letter of Credit Parties”),
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which any of the Letter of
Credit Parties may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a sole result of (i) the
gross negligence or willful misconduct of any of the Letter of Credit Parties as
determined by a final judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by any of the Letter of Credit Parties of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.

 

  2.9.9 Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party

 

46



--------------------------------------------------------------------------------

and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates, rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates, be liable to any Loan Party
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates, under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates, under any resulting
liability to the Borrowers or any Lender.

2.9.10 Issuing Lender Reporting Requirements. The Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrowers
a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to

 

47



--------------------------------------------------------------------------------

Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), and the expiration date of any
Letter of Credit outstanding at any time during the preceding month, and any
other information relating to such Letter of Credit that the Administrative
Agent may request.

 

  2.10 Currency Repayments.

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made in an Optional
Currency shall be repaid in the same Optional Currency in which such Loan was
made, provided, however, that if it is impossible or illegal for the Borrowers
to effect payment of a Revolving Credit Loan in the Optional Currency in which
such Loan was made, or if the Borrowers default in their obligations to do so,
the Required Lenders may at their option permit such payment to be made (i) at
and to a different location, subsidiary, affiliate or correspondent of
Administrative Agent, (ii) in the Equivalent Amount of Dollars or (iii) in an
Equivalent Amount of such other currency (freely convertible into Dollars) as
the Required Lenders may solely at their option designate. Upon any events
described in (i) through (iii) of the preceding sentence, the Borrowers shall
make such payment, and the Borrowers agree to hold each Lender harmless from and
against any loss incurred by any Lender arising from the cost to such Lender of
any premium, any costs of exchange, the cost of hedging and covering the
Optional Currency in which such Loan was originally made, and from any change in
the value of Dollars, or such other currency, in relation to the Optional
Currency that was due and owing. Such loss shall be calculated for the period
commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof. Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the Borrowers’
obligations under this Section 2.10 shall survive termination of this Agreement.

 

  2.11 Optional Currency Amounts.

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may, with respect to notices by the Borrowers for Revolving Credit Loans
in an Optional Currency or voluntary prepayments of less than the full amount of
an Optional Currency Borrowing Tranche, engage in reasonable rounding of the
Optional Currency amounts requested to be loaned or repaid; and, in such event,
the Administrative Agent shall promptly notify the Borrowers and the Lenders of
such rounded amounts and the Borrowers’ request or notice shall thereby be
deemed to reflect such rounded amounts.

 

  2.12 Reduction of Commitment.

The Company, on behalf of all Borrowers, shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the
Administrative Agent to permanently reduce, in whole multiples of $5,000,000.00
of principal, or terminate the Revolving Credit Commitments without penalty or
premium, except as hereinafter set forth, provided that any such reduction or
termination shall be accompanied by (a) the payment in full of any Commitment
Fee then accrued on the amount of such reduction or termination and
(b) prepayment of the Revolving Credit Loans, together with the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 4.8 hereof), to the

 

48



--------------------------------------------------------------------------------

extent that the Dollar Equivalent Revolving Facility Usage then outstanding
exceeds the Revolving Credit Commitments as so reduced or terminated; provided,
that any such termination or reduction may be conditioned on the occurrence of
any subsequent event (including a change of control or refinancing transaction).
From the effective date of any such reduction or termination the obligations of
the Borrowers to pay the Commitment Fee pursuant to Section 2.3 shall
correspondingly be reduced or cease.

 

  2.13 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Dollar Equivalent Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrowers’ obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations during the period such Defaulting Lender’s Letter of Credit
Obligations are cash collateralized;

 

49



--------------------------------------------------------------------------------

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 with respect to such Defaulting Lender’s Letter of
Credit Obligations shall be payable to the Issuing Lender (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.13(iii)(b), and participating interests
in any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.13(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share; provided, however, that except to the extent otherwise expressly
agreed in writing by the affected parties, no change hereunder from Defaulting
Lender to non-defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender having been a Defaulting Lender.

 

50



--------------------------------------------------------------------------------

3. INTEREST RATES

 

  3.1 Interest Rate Options.

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans. If at any time the designated rate applicable to any
Loan made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate. Interest on the principal amount of each Loan made in an Optional Currency
shall be paid by the Borrowers in such Optional Currency. Swing Loans shall bear
interest at a rate to be agreed upon by the Administrative Agent and the
Company, on behalf of all Borrowers.

 

  3.1.1 Interest Rate Options.

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Loans (subject to the provisions above regarding Swing
Loans), except that no Loan to which a Base Rate shall apply may be made in an
Optional Currency:

(i) Base Rate Option. A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) Euro-Rate Option. A rate per annum (computed on the basis of a year of 360
days, as the case may be, and actual days elapsed, provided that, for Revolving
Credit Loans made in an Optional Currency as to which market practice differs
from the foregoing, in accordance with such market practice), equal to the
Euro-Rate plus the Applicable Margin.

 

  3.1.2 Rate Quotations.

The Borrowers may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the interest rates
and the applicable currency exchange rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest or the calculation of
Equivalent Amounts which thereafter are actually in effect when the election is
made.

 

  3.2 Interest Periods.

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, the Borrowers shall notify the Administrative Agent thereof by
delivering a Loan

 

51



--------------------------------------------------------------------------------

Request at least four (4) Business Days prior to the effective date of such
Interest Rate Option, with respect to an Optional Currency Loan, and three
(3) Business Days prior to the effective date of such Interest Rate Option, with
respect to a Loan denominated in Dollars. The notice shall specify an Interest
Period during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a Euro-Rate Option:

 

  3.2.1 Amount of Borrowing Tranche.

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of $100,000.00 and not less than $2,000,000.00.

 

  3.2.2 Renewals.

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  3.2.3 No Conversion of Optional Currency Loans.

No Optional Currency Loan may be converted into a Loan with a different Interest
Rate Option, or a Loan denominated in a different Optional Currency.

 

  3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

 

  3.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 or Section 3.1, respectively, shall at the
request of the Administrative Agent be increased, by 2.0% per annum; and

 

  3.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

  3.3.3 Acknowledgment.

The Borrowers acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrowers upon demand by the
Administrative Agent.

 

52



--------------------------------------------------------------------------------

  3.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  3.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred affecting the Relevant Interbank Market relating
to the Euro-Rate and reasonable and adequate means do not exist for ascertaining
the Euro-Rate for such Interest Period, the Administrative Agent and Borrowers
shall have the rights specified in Sections 3.4.4 and 4.4.2 (as applicable).

 

  3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies or performing any of its obligations hereunder or under any Loan
Document has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Administrative
Agent and Borrowers shall have the rights specified in Sections 3.4.4 and 4.4.2
(as applicable).

 

  3.4.3 Optional Currency Not Available.

If at any time the Administrative Agent shall have determined that a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
any Optional Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls), then (i) the Administrative Agent shall notify the
Borrower of any such determination, and (ii) the Administrative Agent shall have
the rights specified in Section 3.4.4.

 

53



--------------------------------------------------------------------------------

  3.4.4 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 3.4.2 or 3.4.3 above, such Lender shall
promptly so notify the Administrative Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Administrative
Agent shall promptly send copies of such notice and certificate to the other
Lenders and the Borrowers. Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (A) the Lenders, in the case of such notice given by the Administrative
Agent, or (B) such Lender, in the case of such notice given by such Lender, to
allow the Borrowers to select, convert to or renew a Euro-Rate Option or select
an Optional Currency (as applicable) shall be suspended until the Administrative
Agent shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 3.4.1 and the Borrowers
have previously notified the Administrative Agent of its selection of,
conversion to or renewal of a Euro-Rate Option and such Interest Rate Option has
not yet gone into effect, such notification shall be deemed to provide for
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans. If any Lender notifies the Administrative
Agent of a determination under Section 3.4.2, the obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Loan
shall be suspended, and to the extent required by applicable Law, cancelled, and
the Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 4.8, as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 4.4. Absent due notice from the Borrowers of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under 3.4.3 then, until the
Administrative Agent notifies the Borrowers that the circumstances giving rise
to such determination no longer exist, (i) the availability of Loans in the
affected Optional Currency shall be suspended, and (ii) the outstanding Loans in
such affected Optional Currency shall be converted into Dollar Loans (in an
amount equal to the Dollar Equivalent of such outstanding Optional Currency
Loans) (x) on the last day of the then current Interest Period if the Lenders
may lawfully continue to maintain Loans in such Optional Currency to such day,
or (y) immediately if the Lenders may not lawfully continue to maintain Loans in
such Optional Currency, and interest thereon shall thereafter accrue at the Base
Rate Option.

 

  3.5 Selection of Interest Rate Options.

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Loans under the Euro-Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 3.2, the Borrowers shall be deemed
to have converted or continued, as applicable, such Borrowing Tranche of Loans
under the Euro-Rate Option for an Interest Period of one (1) month and, if
required by the Administrative Agent, converted such Borrowing Tranche to a Loan
in Dollars, as applicable, commencing upon the last day of the existing Interest
Period.

 

54



--------------------------------------------------------------------------------

  3.6 Canadian Interest Act Disclosure.

For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period of time other than a
calendar year, such rate used in such calculation, when expressed as an annual
rate, is equivalent to (x) such rate, multiplied by (y) the actual number of
days in the calendar year in which the period for which such interest or fee is
calculated ends, and divided by (z) the number of days in such period of time,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

 

  3.7 Canadian Usury Provision.

If any provision of this Agreement would oblige a Canadian Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

4. PAYMENTS

 

  4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 11:00
a.m., Pittsburgh time, on the date when due without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Loans in Dollars (except that payments of principal or
interest shall be made in the currency in which such Loan was made), and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds, provided
that in

 

55



--------------------------------------------------------------------------------

the event payments are received by 11:00 a.m., Pittsburgh time, by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
in the case of Loans or other amounts due in Dollars, or the Overnight Rate in
the case of Loans or other amounts due in an Optional Currency, with respect to
the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated.” All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued.

 

  4.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Lender’s
fronting fee for Letters of Credit referred to in Section 2.9.2) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Loans, shall
(except as provided in Section 3.4.4 in the case of an event specified in
Sections 3.4, 4.4.2 or 4.8) be made in proportion to the applicable Loans
outstanding from each Lender and, if no such Loans are then outstanding, in
proportion to the Ratable Share, as applicable of each Lender. Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrowers
of principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to PNC.

 

  4.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each April, July, October and January after the
date hereof and on the Expiration Date or upon acceleration of the Notes.
Interest on Loans to which the Euro-Rate Option applies shall be due and payable
in the currency in which such Loan was made on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three
(3) Months, also on the 90th day of such Interest Period. Interest on mandatory
prepayments of principal under Section 4.5 shall be made in the currency in
which such Loan was made and shall be due on the date such mandatory prepayment
is due. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable in the currency in which such Loan was made
on demand after such principal amount or other monetary Obligation becomes due
and payable (whether on the stated maturity date, upon acceleration or
otherwise).

 

56



--------------------------------------------------------------------------------

  4.4 Voluntary Prepayments; Replacement of Lender; Change of Lending Office.

 

  4.4.1 Right to Prepay.

The Borrowers shall have the right, at their option, from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2, Section 4.6.1 or Section 4.8) in the currency in which such Loan
was made:

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) at any time with respect to any Loan in any Optional Currency, subject to
Section 4.8,

(iii) at any time with respect to Loans to which a Euro-Rate Option applies,
subject to Section 4.8, or

(iv) on the date specified in a notice by any Lender pursuant to Section 3.4
with respect to any Loan to which a Euro-Rate Option applies.

Whenever the Borrowers desire to prepay any part of the Loans, the Company, on
behalf of all Borrowers, shall provide a prepayment notice to the Administrative
Agent by 1:00 p.m. Pittsburgh time: (i) at least one (1) Business Day prior to
the date of prepayment of the Revolving Credit Loans made in Dollars and (ii) at
least four (4) Business Days prior to the date of prepayment of any Loans in an
Optional Currency, and (iii) on the date of prepayment of Swing Loans, in each
case setting forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) the Borrowing Tranche designated for prepayment, if applicable; and

(z) the total principal amount and currency of such prepayment, the Dollar
Equivalent amount of which shall not be less than $100.000.00 for any Swing Loan
or $1,000,000.00 for any Revolving Credit Loan or such lesser amount as may be
outstanding.

All prepayment notices shall be irrevocable; provided, that such prepayment
obligation may be conditioned on the occurrence of any subsequent event
(including a change of control, refinancing transaction or Permitted Acquisition
or other Investment). The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount except with
respect to Loans to which the Base Rate Option applies, shall be due and payable
on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made in the currency in which such Loans was made.
Except as provided in Section 3.4.4, if the Borrowers prepay a Loan but fails to
specify the applicable Borrowing Tranche which the Borrowers are prepaying, the
prepayment shall be applied first to Loans to which the Base Rate Option
applies, then to Loans to which the Euro-Rate Option

 

57



--------------------------------------------------------------------------------

applies, and then to Optional Currency Loans. Any prepayment hereunder shall be
subject to the Borrowers’ Obligation to indemnify the Lenders under Section 4.8.
Revolving Credit Loan prepayments shall not result in an reduction of the
Revolving Credit Commitments unless the Borrowers have elected to reduce such
Revolving Credit Commitments pursuant to Section 2.12.

 

  4.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4.1, (ii) requests
compensation under Section 4.6.1, or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 4.7, (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 10.1 (any occurrence under the foregoing clauses (i) through (v) being
referred to in this Section 4.4.1 as a “Defaulting Lender Event”), then the
Borrowers may, in their discretion and at their sole expense, within ninety
(90) days after the occurrence of the applicable Defaulting Lender Event (and if
there are multiple Defaulting Lender Events, within ninety (90) days of the
first such Defaulting Lender Event to occur), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.11), all of its interests, rights (other than
existing rights to payments pursuant to Section 4.6 or 4.7) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.11;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.9.8) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.6 or payments required to be made pursuant to Section 4.7, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, a replacement of the
Administrative Agent may only be effectuated pursuant to Section 9.10.

In connection with the Borrowers’ exercise of their rights under this
Section 4.4.2, the Revolving Credit Commitment of the applicable Defaulting
Lender may be provided by one or more of the remaining Lenders (who are not then
Defaulting Lenders) or an acceptable new

 

58



--------------------------------------------------------------------------------

bank(s) or financial institution(s) which shall be approved by the
Administrative Agent in its reasonable discretion without unreasonable delay.
Each new lender committing to a Revolving Credit Commitment in connection
therewith shall join this Agreement as a Lender by entering into a bank joinder
and assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the Revolving Credit Commitment of such new
lender, pursuant to which such new lender will become a Lender as of the
effective date thereof.

 

  4.4.3 Change of Lending Office.

If any Lender requests compensation under Section 3.4.2, or the Borrowers are or
will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to this
Agreement, then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Agreement, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.

 

  4.5 Mandatory Prepayments.

 

  4.5.1 Currency Fluctuations.

If on any Computation Date the sum of the Dollar Equivalent Revolving Facility
Usage is greater than the Revolving Credit Commitments as a result of a change
in exchange rates between one (1) or more Optional Currencies and Dollars by an
amount greater than 105%, then the Administrative Agent shall notify the
Borrowers of the same. The Borrowers shall pay or prepay the Revolving Credit
Loans (subject to Borrowers’ indemnity obligations contained in this Agreement,
including, without limitation, under Section 4.6 or 4.8) or Swing Loans within
three (3) Business Days after receiving such notice such that the sum of the
Dollar Equivalent Revolving Facility Usage no longer exceeds the aggregate
Revolving Credit Commitments.

 

  4.5.2 Application Among Interest Rate Options.

All prepayments required pursuant to this Section 4.5 shall first be applied
among the Interest Rate Options to the principal amount of the applicable Loans
subject to the Base Rate Option, then to Dollar Loans denominated in Dollars and
subject to a Euro-Rate Option and then to Loans of Optional Currencies subject
to the Euro-Rate Option, and the Borrowers will be subject to the indemnity
obligation set forth in Section 4.8.

 

  4.6 Increased Costs.

 

  4.6.1 Increased Costs Generally.

If any Change in Law shall

(i) impose, modify or deem applicable any reserve, special deposit, or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement,
which is addressed separately in this Section 4.6) or the Issuing Lender;

 

59



--------------------------------------------------------------------------------

(ii) Reserved; or

(iii) impose on any Lender or, the Issuing Lender any other condition, cost or
expense (other than taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase by an amount such
Lender deems to be material the cost to such Lender or such other Recipient of
making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrowers
will pay to such Lender, the Issuing Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered. Notwithstanding anything to the contrary contained in this
Section 4.6.1, no Lender, Issuing Lender or other Recipient shall be permitted
to make a claim to any Borrower under this Section 4.6.1 unless such Lender,
Issuing Lender or other Recipient is making similar claims against other
borrowers of such Lender, Issuing Lender or other Recipient to the extent such
borrowers are similarly situated to the Borrowers.

 

  4.6.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing by an amount
such Lender deems to be material the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy or liquidity
requirements), then from time to time the Borrowers will pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.
Notwithstanding anything to the contrary contained in this Section 4.6.2, no
Lender, Issuing Lender or other Recipient shall be permitted to make a claim to
any Borrower under this Section 4.6.2 unless such Lender, Issuing Lender or
other Recipient is making similar claims against other borrowers of such Lender,
Issuing Lender or other Recipient to the extent such borrowers are similarly
situated to the Borrowers.

 

60



--------------------------------------------------------------------------------

  4.6.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

A certificate of a Lender or the Issuing Lender setting forth in reasonable
detail the basis for and the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 4.6.1 or 4.6.2 and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

  4.6.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrowers shall not be required, subject to applicable laws, to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

  4.6.5 Additional Reserve Requirements.

The Borrowers shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Loan under the Euro-Rate Option equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement under Regulation D or under any
similar, successor or analogous requirement of the Board of Governors of the
Federal Reserve System (or any successor) or any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans under the Euro-Rate Option, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowers shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

 

61



--------------------------------------------------------------------------------

  4.7 Taxes.

 

  4.7.1 No Deductions.

All payments made to the Lenders and/or Administrative Agent by the Borrowers
hereunder and under each Note shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other
charges, in each case, imposed by any Official Body, including any interest,
additions to tax or penalties applicable thereto, excluding taxes imposed on the
net income of any Lender and all income and franchise taxes that would not have
been imposed but for such Lender having a past or present connection with a
jurisdiction imposing such taxes other than entering into this Agreement and
performing its obligations and enforcing its rights thereunder and taxes imposed
under FATCA (all such non-excluded taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto being hereinafter referred to as “Taxes”) unless
such deduction is required by Law (and then subject to the following sentence).
If the Borrowers shall be required by Law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note, (i) the sum payable under such
Note shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.7.1) each Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant tax authority or other authority in accordance with
applicable Law.

 

  4.7.2 Stamp Taxes.

In addition, the Borrowers agree to pay any present or future stamp, court or
documentary, intangible, recording or filing taxes or any other excise or
property taxes or similar levies which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or any Note (hereinafter referred to as “Other Taxes”).

 

  4.7.3 Indemnification for Taxes Paid by a Lender.

The Borrowers shall indemnify each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.7.3) paid by any Lender and
any liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date a Lender makes written demand therefor, but in no event shall such
indemnification be required to be made more than ten (10) Business Days before
the date such Taxes or Other Taxes are due to the relevant taxing authority.

 

62



--------------------------------------------------------------------------------

  4.7.4 Certificate.

Within 30 days after the date of any payment of any Taxes by the Borrowers
pursuant to Section 4.7, the Borrowers shall notify the Lenders thereof, and
thereafter, if so requested by any Lender, furnish to each Lender, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof, if available, or, if not available, another
reasonable form of confirmation of such payment if it is requested by any
Lender.

 

  4.7.5 Exclusions, etc.

Notwithstanding any other provision of this Agreement, if the forms provided
pursuant to Section 4.7.7 by a Lender, assignee or participant at the time such
Person first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Person provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that the term Taxes shall include
United States withholding tax, if any, applicable with respect to an assignee or
participant of a Lender only to the extent that, at the effective date of the
agreement or other transaction pursuant to which such assignee or participant
becomes a party to this Agreement, such Lender was entitled to payments under
Section 4.7.1 in respect of United States withholding tax with respect to
interest paid at such date. For any period with respect to which a Lender or
assignee or participant of a Lender (or a financial institution through which
such Lender, assignee or participant has directed any payment to be made) has
failed to comply with Section 4.7.7, such Lender, assignee or participant shall
not be entitled to indemnification under this Agreement with respect to any
Taxes imposed by reason of such failure.

 

  4.7.6 Change of Lending Office, etc.

Any Person claiming any additional amounts payable pursuant to this Section 4.7
agrees to use reasonable efforts (consistent with any legal and regulatory
restrictions) to file any document or certificate reasonably requested by a
Borrower or change the jurisdiction of its Lending Office with respect to this
Agreement, if the filing of such document or certificate, or the making of such
a change, would avoid the need for, or reduce the amount of, any such additional
amounts pursuant to this Section 4.7 that may thereafter accrue.

 

  4.7.7 Status of Lenders.

(i) Each Lender shall deliver to the Borrowers and the Administrative Agent, at
the time it first becomes a Lender or times reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments hereunder to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to minimize any indemnification obligation under this
Agreement or to determine whether or not such Lender is

 

63



--------------------------------------------------------------------------------

subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.7.7(ii)(a), 4.7.7(ii)(b), 4.7.7(ii)(c) and
4.7.7(ii)(e) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(a) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender eligible for the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender eligible for the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.7.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

(c) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
4.7.7(B) or

 

64



--------------------------------------------------------------------------------

Exhibit 4.7.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.7.7(D) on
behalf of each such direct and indirect partner;

(d) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(e) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subparagraph (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

  4.7.8 Treatment of Certain Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 4.7 (including by the payment of additional amounts pursuant to
this Section 4.7), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 4.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 4.7.8
(plus any penalties, interest or other charges imposed by the relevant Official

 

65



--------------------------------------------------------------------------------

Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this
Section 4.7.8), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 4.7.8 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

  4.7.9 Survival.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
4.7.1 through 4.7.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

 

  4.7.10 Issuing Lender.

For purposes of this Section 4.7, the term “Lender” includes the Issuing Lender
and any assignee or participant of a Lender and the term “applicable Law”
includes FATCA.

 

  4.8 Indemnity.

In addition to the compensation or payments required by Section 4.6 or
Section 4.7, the Borrowers shall jointly and severally, subject to Section 10.18
(if applicable), indemnify each Lender against all liabilities, losses or
expenses (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii) attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4 or
Section 3.2 or notice relating to prepayments under Section 4.4, or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

66



--------------------------------------------------------------------------------

  4.9 Interbank Market Presumption.

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Lender and Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the Relevant Interbank Market
regardless of whether it did so or not; and, each Lender’s and Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Section 4.8 shall be calculated, at each Lender’s and
Administrative Agent’s option, as though each Lender and Administrative Agent
funded each Borrowing Tranche of Loans under the Euro-Rate Option through the
purchase of deposits of the types and maturities corresponding to the deposits
used as a reference in accordance with the terms hereof in determining the
Euro-Rate applicable to such Loans, whether in fact that is the case.

 

  4.10 Judgment Currency.

 

  4.10.1 Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal lending procedures the
Administrative Agent could purchase the Original Currency with the Other
Currency after any premium and costs of exchange on the Business Day preceding
that on which final judgment is given.

 

  4.10.2 Indemnity in Certain Events.

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
lending procedures purchase the Original Currency with such Other Currency. If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss. If the amount of the Original Currency so purchased is
greater than the sum originally due to such Lender in the Original Currency,
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable Law).

 

  4.11 Requests for Notes.

Upon the request of any Lender, the Loans made by such Lender may be evidenced
by a Note (or Notes) as set forth in Section 2.6.

 

67



--------------------------------------------------------------------------------

  4.12 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrowers may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 hereof during the
period between Settlement Dates. The Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans and the
Swing Loans (each a “Required Share”). On such Settlement Date, each Lender
shall pay to the Administrative Agent the amount equal to the difference between
its Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the Borrowers
to the Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 4.12 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

 

  4.13 Borrowers’ Agent.

Each Borrower hereby designates the Company as its representative and agent (in
such capacity, the “Borrower Agent”) under the Loan Documents, including for
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, and requests for waivers. The Borrower Agent hereby accepts such
appointment. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.

5. REPRESENTATIONS AND WARRANTIES

 

  5.1 Representations and Warranties.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

  5.1.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the power to own or lease its
properties necessary for its business and to engage

 

68



--------------------------------------------------------------------------------

in the business it presently conducts or as of the Closing Date proposes to
conduct. Each Loan Party and each Subsidiary of each Loan Party is duly licensed
or qualified and in good standing in each domestic jurisdiction listed on
Schedule 5.1.1 as of the Closing Date or, if applicable, such later date as to
which a version of such Schedule is updated in accordance with Section 5.3, and
in all other jurisdictions where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary except where the failure to do so would result in a
Material Adverse Change.

 

  5.1.2 Subsidiaries.

Schedule 5.1.2 states as of the Closing Date or, if applicable, such later date
as to which a version of such Schedule is updated in accordance with
Section 5.3, the name of each of the Company’s Subsidiaries, its jurisdiction of
incorporation, its authorized capital stock, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership and its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability company.
The Borrowers and each Subsidiary of the Borrowers have good and marketable
title to all of the Subsidiary Shares, Partnership Interests and LLC Interests
it purports to own, free and clear, in each case, of any Lien except for
Permitted Liens which attach to the assets of such Person generally. All
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated as of the Closing Date on Schedule 5.1.2 or, if
applicable, such later date as to which a version of such Schedule is updated in
accordance with Section 5.3. As of the Closing Date each of the Material
Subsidiaries of the Company is either a Borrower or a Guarantor.

 

  5.1.3 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

  5.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of

 

69



--------------------------------------------------------------------------------

such Loan Document may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally, general principles of equity
(regardless of whether considered in a proceeding in equity or at law) or
limiting the right of specific performance.

 

  5.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of such Loan Party, (ii) any applicable Law, in any material respect,
or (iii) any agreement or instrument relating to Indebtedness which would result
in a Material Adverse Change or any other material agreement or instrument or
material order, writ, judgment, injunction or decree to which such Loan Party or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries is
bound or to which it is subject, or result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of such Loan Party or any of its Subsidiaries (other than Liens, if
any, granted under the Loan Documents and Permitted Liens).

 

  5.1.6 Litigation.

Except as disclosed as of the Closing Date on Schedule 5.1.6 or, if applicable,
such later date as to which a version of such Schedule is updated in accordance
with Section 5.3, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, overtly threatened against any
Loan Party or any Subsidiary of such Loan Party at law or equity before any
Official Body which individually or in the aggregate would result in any
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would result in any Material Adverse Change.

 

  5.1.7 Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases.

 

  5.1.8 Financial Statements.

5.1.8.1 Historical Statements.

The Company has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of December 31, 2012, 2013
and 2014 (collectively, “Historical Statements”). The Historical Statements were
compiled from the

 

70



--------------------------------------------------------------------------------

books and records maintained by the Borrowers’ management, are correct and
complete in all material respects and fairly represent the consolidated
financial condition of the Company and its Subsidiaries as of their dates and
the results of operations for the fiscal periods then ended and have been
prepared in accordance with GAAP consistently applied.

5.1.8.2 Accuracy of Financial Statements.

As of the Closing Date, neither the Borrowers nor any Subsidiary of the
Borrowers have any material liabilities that are not disclosed in the Historical
Statements or in the notes thereto which would cause a Material Adverse Change.
Since December 31, 2014, no Material Adverse Change has occurred.

 

  5.1.9 Use of Proceeds; Margin Stock.

5.1.9.1 General.

The Loan Parties intend to use Letters of Credit and the proceeds of the Loans
in accordance with Section 2.8.

5.1.9.2 Margin Stock.

None of the Loan Parties or their Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the United States Federal Reserve
System). No part of the proceeds of any Loan or any issuance of Letters of
Credit has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the United States
Federal Reserve System. Following application of the proceeds of each Loan or
drawing under each Letter of Credit (if applicable), none of the Loan Parties or
their Subsidiaries holds or intends to hold margin stock in such amounts that
more than 25% of the reasonable value of the assets of the Loan Parties and
their Subsidiaries on a consolidated basis are or will be represented by margin
stock.

 

  5.1.10 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished in writing to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements contained herein and therein, when taken as a whole, in
light of the circumstances under which they were made, not materially
misleading; provided that with respect to projected financial information or any
information concerning future proposed and intended activities of the Company
and its Subsidiaries, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by the Company to be
reasonable at the time (it being understood that such projections and
information are forward looking statements which by their nature are subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties’ control, and that actual results may differ, perhaps materially, from
those expressed or implied in such forward looking statements, and no assurance
can be given that the projections will be realized).

 

71



--------------------------------------------------------------------------------

  5.1.11 Taxes.

All federal income tax returns and all other material federal, state, local and
other material tax returns required to have been filed with respect to each Loan
Party and each Subsidiary of each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

  5.1.12 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed as of
the Closing Date on Schedule 5.1.12 or, if applicable, such later date as to
which a version of such Schedule is updated in accordance with Section 5.3, all
of which shall have been obtained or made on or prior to the Closing Date except
as otherwise indicated on Schedule 5.1.12.

 

  5.1.13 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents where such violation would constitute a Material
Adverse Change.

 

  5.1.14 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses, or has
the right to use, all the material patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or Subsidiary
as of the Closing Date, without known possible, alleged or actual conflict with
the rights of others. All patents, trademarks, service marks, trade names and
copyrights of each Loan Party and each Subsidiary of each Loan Party the absence
of which, individually, would result in a Material Adverse Change are listed and
described on Schedule 5.1.14.

 

72



--------------------------------------------------------------------------------

  5.1.15 Insurance.

The Loan Parties maintain insurance with reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each Loan Party
and each Subsidiary of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties and their Subsidiaries.

 

  5.1.16 Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.21) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is presently, or intends as of the Closing
Date to be, doing business except where the failure to do so would not
constitute a Material Adverse Change.

 

  5.1.17 Material Contracts; Burdensome Restrictions.

No default exists, in any material respect, on the part of any Loan Party, with
respect to any of the material contracts filed or incorporated by reference in
the Company’s Annual Report on form 10-K for the fiscal year ended December 31,
2014.

 

  5.1.18 Investment Companies; Regulated Entities.

None of the Loan Parties is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended. None of the Loan Parties
or any Subsidiaries of any Loan Party is subject to any other Federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.

 

  5.1.19 Plans and Benefit Arrangements.

Except to the extent that a Material Adverse Change would not result therefrom:

(i) The Loan Parties are in compliance in all respects with any applicable
provisions of ERISA, the Internal Revenue Code and other federal and state Laws
with respect to all Benefit Arrangements, Plans and Multiemployer Plans. There
has been no Prohibited Transaction with respect to any Benefit Arrangement or
any Plan or, to the best knowledge of the Loan Parties, with respect to any
Multiemployer Plan or Multiple Employer Plan, which could result in any
liability of the Loan Parties. The Loan Parties and all other members of the
ERISA Group have made when due any and all payments required to be made under
any agreement relating to a Multiemployer Plan or a Multiple Employer Plan or
any Law pertaining thereto. With respect to each Plan and Multiemployer Plan,
the Loan Parties and each other member of the ERISA Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code. All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law.

(ii) No ERISA Event has occurred or is reasonably expected to occur.

 

73



--------------------------------------------------------------------------------

(iii) To the best of the Loan Parties’ knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iv) No event requiring notice to the PBGC under Section 303(k)(4) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan.

(v) Neither the Loan Parties nor any other member of the ERISA Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Loan Parties, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.

(vi) To the extent that any Benefit Arrangement is insured, the Loan Parties
have paid when due all premiums required to be paid for all periods through the
Closing Date. To the extent that any Benefit Arrangement is funded other than
with insurance, the Loan Parties have made when due all contributions required
to be paid for all periods through the Closing Date.

(vii) Neither any Loan Party nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

  5.1.20 Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would not constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or, to the knowledge of any Loan Party,
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which in
any case would constitute a Material Adverse Change. The Borrowers have
delivered to the Administrative Agent true and correct copies of each of the
Labor Contracts (excluding individual employment contracts with individual
employees).

 

  5.1.21 Environmental Matters.

Except (a) as disclosed in the Company’s Annual Report on Form 10 K for the
fiscal year ended December 31, 2014, including Note 23 to the Consolidated
Financial Statements, to the extent that reserves have been set aside as set
forth in such statements, and provided that such matters would not result in a
Material Adverse Change, or (b) except to the extent that a Material Adverse
Change would not result therefrom:

(i) None of the Loan Parties has received, or has been overtly threatened with,
any Environmental Complaint, whether directed or issued to such Loan Party or
relating or pertaining to any prior owner, operator or occupant of the Property.

 

74



--------------------------------------------------------------------------------

(ii) No activity of any Loan Party at the Property is being or has been
conducted in violation of any Environmental Law or Required Environmental Permit
and to the knowledge of any Loan Party, no activity of any prior owner, operator
or occupant of the Property was conducted in violation of any Environmental Law.

(iii) To the knowledge of the Loan Parties, there are no Regulated Substances
present on, in, under, or emanating from, or to any Loan Party’s knowledge
emanating to, the Property or any portion thereof which result in Contamination.

(iv) Each Loan Party has all Required Environmental Permits and all such
Required Environmental Permits are in full force and effect.

(v) Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices.

(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits.

(vii) No portion of the Property is identified or to the knowledge of any Loan
Party, proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any portion of any property adjoining or in the near proximity
of such portion of the Property identified or proposed to be identified on any
such list.

(viii) No lien or other encumbrance authorized by Environmental Laws exists
against the Property and the Loan Parties have no reason to believe that such a
lien or encumbrance will be imposed.

 

  5.1.22 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party. There is no Lien upon or with respect to any of
the properties or income of any Loan Party or Subsidiary of any Loan Party which
secures Indebtedness or other obligations of any Person except for Permitted
Liens.

 

  5.1.23 Anti-Terrorism Laws.

(i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity, either
in its own right or, to any Loan Party’s knowledge, through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income directly from
investments in or transactions with, any Sanctioned Country or Sanctioned

 

75



--------------------------------------------------------------------------------

Person in violation of any Anti-Terrorism Law; (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) will use any part of
any of the proceeds of the Loans or any Letter of Credit to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law
and (iii) each Covered Entity has instituted and maintains policies and
procedures reasonably designed to promote, and which are reasonably expected to
continue to promote, continued compliance with all Anti-Terrorism Laws in all
material respects; provided in each case, that in relation to any German Loan
Party, compliance with any of the foregoing does not result in a violation of,
or conflict with, Section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung), Council Regulation (EC) No. 2271/96 or any similar
anti-boycott statute.

 

  5.2 Continuation of Representations.

The Loan Parties make the representations and warranties in this Section 5 on
the date hereof and on the Closing Date and each date thereafter on which a Loan
is made or a Letter of Credit is issued as provided in and subject to Sections 2
and 6.

 

  5.3 Updates to Schedules.

The Company, on behalf of all Loan Parties, shall, at the time of delivery of
the financial statements required pursuant to Section 7.3.2 and the related
Compliance Certificate of the Company, provide to the Administrative Agent in
writing such revisions or updates to the Schedules attached hereto pursuant to
Section 5 as may be necessary or appropriate to update or correct same; provided
that, in the case the Company reasonably determines that any such Schedule is
incorrect in any respect which is material (whether material to the Schedule
itself, taken as a whole and in the context of the related representations and
warranties, or otherwise material), the Company, on behalf of all Loan Parties,
shall promptly revise or update same in advance of delivery of such financial
statements and Compliance Certificate; and provided further that no such
Schedule shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders shall have
accepted in writing such revisions or updates to such Schedule. References to a
particular Schedule in this Agreement shall be deemed to refer to the most
recent updated version of such Schedule, once so accepted.

 

76



--------------------------------------------------------------------------------

6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction of the following
conditions:

 

  6.1 First Loans and Letters of Credit.

On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

 

  6.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 5 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date in all material respects with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein); no Event of Default or
Potential Default shall have occurred and be continuing or shall exist; no
Material Adverse Change has occurred since December 31, 2014 and there shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate of the Company on behalf of each of the Loan Parties (other than the
German Borrowers which shall comply with Section 7.1.12), dated the Closing Date
and signed by a Responsible Officer of the Company on behalf of each of the Loan
Parties, to each such effect.

 

  6.1.2 Secretary’s Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties (other than the German Borrowers
and the English Borrowers, which shall comply with Section 7.1.12), certifying
as appropriate as to:

(i) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely;

(ii) copies of resolutions of the board of directors or comparable managing body
approving and adopting the Loan Documents, the transactions contemplated therein
and authorizing the execution, delivery and performance thereof, certified by
the Secretary (or equivalent) and, as to the authority of such Secretary (or
equivalent), an Authorized Officer, of each Loan Party as of the Closing Date to
be true and correct as of such date; and

(iii) copies of its organizational documents, including (if applicable) its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office (to the extent such
documents are filed in a state office) together with (excluding any Loan Party
incorporated in England and Wales) certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized.

 

  6.1.3 Delivery of Loan Documents.

The Guaranty Agreement shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Lenders.

 

77



--------------------------------------------------------------------------------

  6.1.4 Opinions of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of counsel to each of the Loan Parties (other than
counsel for the German Borrowers and the English Borrowers; opinions of such
counsel shall be delivered in accordance with Section 7.1.12), including
Shearman & Sterling LLP and each applicable local counsel, dated the Closing
Date and in form and substance reasonably satisfactory to the Administrative
Agent and its counsel as to the matters set forth in Exhibit 6.1.4.

 

  6.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance reasonably satisfactory to the Administrative Agent and counsel for
the Administrative Agent, and the Administrative Agent shall have received all
such other counterpart originals or certified or other copies of such documents
and proceedings in connection with such transactions, in form and substance
reasonably satisfactory to the Administrative Agent and said counsel, as the
Administrative Agent or said counsel may reasonably request.

 

  6.1.6 Payment of Fees.

The Borrowers shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders, as appropriate, to the extent not
previously paid all commitment and other fees accrued through the Closing Date
and the costs and expenses for which the Administrative Agent and the Lenders
are entitled to be reimbursed.

 

  6.1.7 Consents.

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.12 shall have been obtained.

 

  6.1.8 Reserved.

 

  6.1.9 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit on the Closing
Date shall not contravene any material Law applicable to any Loan Party.

 

  6.1.10 No Actions or Proceedings; No Material Litigation.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby. No litigation which would
reasonably be expected to result in a Material Adverse Change, shall have been
instituted or overtly threatened against any of the Loan Parties, except for
unresolved environmental matters disclosed in the Company’s Annual Report Form
10-K for the fiscal year ended December 31, 2014, including Note 23 to the
Consolidated Financial Statements.

 

78



--------------------------------------------------------------------------------

  6.1.11 Closing Commitment Fees.

The Borrowers shall have paid on or prior to the Closing Date (or on allocation
of the Lenders’ Commitments in the case of clause (ii)(b) below) the following
closing commitment fees: (i) a non-refundable commitment fee payable to the
Administrative Agent for each Lender with a Commitment hereunder, on the portion
of its Commitment not increased from its commitment under the Prior Senior
Credit Facility, in an amount equal to 10 basis points of each such Lender’s
portion of the Commitment not increased; and (ii) a non-refundable commitment
fee payable to the Administrative Agent for (a) each Lender with a Commitment
hereunder, on the portion of its Commitment increased from its commitment under
the Prior Senior Credit Facility, and (b) each new Lender without a Commitment
under the Prior Senior Credit Facility but with a Commitment hereunder, in each
case in an amount equal to 15 basis points of each such Lender’s portion of the
Commitment increased.

 

  6.1.12 Compliance Certificate.

The Company shall have delivered a duly completed Compliance Certificate signed
by an Authorized Officer of the Company.

 

  6.1.13 Audited Financial Statements.

The Company shall have delivered its audited financial statements, prepared in
accordance with GAAP, for the fiscal year end December 31, 2014.

 

  6.1.14 Budget.

The Company shall have delivered a management budget for the year 2015.

 

  6.1.15 Regulatory Approvals and Licenses.

All regulatory approvals and licenses necessary for the consummation of the
transactions contemplated hereby shall have been completed and there shall be an
absence of any legal or regulatory prohibition or restrictions on consummation
of the contemplated transactions.

 

  6.1.16 Lien Searches.

The Company shall have delivered lien searches with respect to the Loan Parties
in acceptable scope with acceptable results.

 

79



--------------------------------------------------------------------------------

  6.1.17 Other Requirements.

The Loan Parties shall have delivered evidence of insurance complying with
Section 7.1.3, the Administrative Agent shall be satisfied as to the amount and
nature of all tax, ERISA, employee retirement benefit and other contingent
liabilities to which the Loan Parties may be subject. The Prior Senior Credit
Facility shall have been terminated and satisfied in form and substance
reasonably satisfactory to the Administrative Agent. The Loan Parties shall
deliver such other documents in connection with the transactions contemplated
hereby as the Administrative Agent or its counsel shall reasonably request.

 

  6.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties contained in Section 5 and in the other Loan
Documents shall be true in all material respects on and as of the date of such
additional Loan or Letter of Credit with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein); (ii) no Event of Default
or Potential Default shall have occurred and be continuing or shall exist; and
(iii) the Borrowers shall have delivered a duly executed and completed Loan
Request to the Administrative Agent or application for a Letter of Credit to the
Issuing Lender, as the case may be.

 

  6.3 Loans to Fund Permitted Acquisitions.

In connection with the making of any Loan or issuance of any Letter of Credit to
finance any Permitted Acquisition, the Company shall comply with Section 7.2.6
and, if applicable, deliver any updates to disclosure schedules required by
Section 5.3.

7. COVENANTS

 

  7.1 Affirmative Covenants.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings, and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations (other than non-assessed contingent
reimbursement obligations) under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

 

  7.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except (i) as otherwise expressly
permitted in Section 7.2.6 or (ii) except to the extent the failure to do so
would not be reasonably expected to result in a Material Adverse Change.

 

80



--------------------------------------------------------------------------------

  7.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all material taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such material liabilities,
including taxes, assessments or charges, are being contested in good faith and
by appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to discharge any such
material liabilities would result in a Material Adverse Change, provided that
the Loan Parties and their Subsidiaries will pay all such material liabilities
forthwith upon the commencement of proceedings to foreclose any Lien or any
material property which may have attached as security therefor.

 

  7.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

 

  7.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except, in each case, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

  7.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations deemed
necessary by such Loan Party for the ownership and operation of its properties
and business if the failure so to maintain the same would constitute a Material
Adverse Change.

 

81



--------------------------------------------------------------------------------

  7.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent, or any of the Lenders through the Administrative Agent, to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times during normal business hours and
as often as any of the Lenders may reasonably request, provided that the
Administrative Agent or the applicable Lender, through the Administrative Agent,
shall provide the Borrowers with reasonable notice prior to any visit or
inspection, and provided further that if no Event of Default or Potential
Default has occurred and is continuing, such visits and inspections shall be
limited to no more frequently than once per fiscal year. In the event any Lender
desires to visit and inspect the properties of any Loan Party as provided in
this Section, such Lender shall make reasonable efforts to ensure that such
visit and inspection is conducted contemporaneously with any visit and
inspection to be performed by the Administrative Agent.

 

  7.1.7 Keeping of Records and Books of Account.

The Borrowers shall, and shall cause each Subsidiary of the Borrowers to,
maintain and keep proper books of record and account which enable the Company to
issue its consolidated financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrowers or any Subsidiary of the Borrowers, and in which full, true
and correct entries shall be made in all material respects of all its dealings
and business and financial affairs.

 

  7.1.8 Reserved.

 

  7.1.9 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 

  7.1.10 Joinder of Guarantors and Borrowers.

Any Material Subsidiary of the Borrowers which is required to join this
Agreement as a Guarantor or any Subsidiary which elects to join this Agreement
as a Borrower pursuant to Section 7.2.9 shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder or Borrower Joinder, as applicable,
pursuant to which it shall join as a Guarantor or Borrower each of the Loan
Documents to which the Guarantors or Borrowers are parties; and (ii) documents
in substantially the forms described in Sections 6.1.1 through 6.1.4, 6.1.7 (or,
in the case of an English Borrower, Sections 6.1.1 through 6.1.3, 7.1.12 and
6.1.7; or in the case of a German Borrower, Sections 7.1.12 and 6.1.7) and
6.1.16, modified as appropriate to relate to such Material Subsidiary. The Loan
Parties shall deliver such items referred to in the preceding clauses (i) and
(ii) to the Administrative Agent (a) in connection with the formation of a
domestic Material Subsidiary, within ten (10) Business Days after the date of
the filing of such

 

82



--------------------------------------------------------------------------------

Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation, (b) in connection with the formation of a
Material Subsidiary that is a Foreign Subsidiary, within twenty (20) Business
Days after the date of the filing of such Subsidiary’s articles of incorporation
if the Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation,
(c) in connection with the acquisition of a domestic Material Subsidiary, within
ten (10) Business Days of consummation of the acquisition transaction, (d) in
connection with the acquisition of a Material Subsidiary that is a Foreign
Subsidiary, within twenty (20) Business Days of consummation of the acquisition
transaction, or (e) in the event of any other occurrence or circumstance
resulting in the existence of a Material Subsidiary of the Borrowers, within ten
(10) Business Days of such Person becoming a Material Subsidiary of the
Borrowers in the case of a domestic Material Subsidiary and twenty (20) Business
Days of such Person becoming a Material Subsidiary in the case of a Material
Subsidiary that is a Foreign Subsidiary, provided that in each case the
Administrative Agent may permit additional time, not to exceed five (5) Business
Days, for a Material Subsidiary to comply with this Section 7.1.10.

 

  7.1.11 Anti-Terrorism Laws; International Trade Law Compliance.

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or to any Loan Party’s knowledge, through any third
party, will (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income
directly from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use any
part of any of the proceeds of the Loans or any Letter of Credit to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law, (c) the funds used to repay the Obligations will not be derived from any
unlawful activity, (d) each Covered Entity shall comply with all Anti-Terrorism
Laws, (e) each Covered Entity will maintain policies and procedures reasonably
designed to promote, and which are reasonably expected to continue to promote,
continued compliance with all Anti-Terrorism Laws in all material respects, and
(f) the Borrowers shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event; provided, in each case, that in
relation to any German Loan Party, compliance with any of the foregoing does not
result in a violation of, or conflict with, Section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung), Council Regulation (EC)
No. 2271/96 or any similar anti-boycott statute.

 

83



--------------------------------------------------------------------------------

  7.1.12 German and English Borrowers.

On or before the Closing Date, and such other times as may be required pursuant
to the provisions of this Agreement, the applicable Loan Parties shall complete
all of the following actions:

 

  (1) German Borrowers:

(i) Authorization. The German Borrowers shall take all appropriate corporate
action required to authorize and ratify the execution and delivery of the Loan
Documents by the German Borrowers and the consummation of the transactions
thereunder by such German Borrowers.

(ii) Officer’s Certificate. Each of the German Borrowers shall deliver to the
Administrative Agent an officer’s certificate in relation to each such German
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to
German market standard and containing the attachments listed in clauses (i),
(ii) and (iii) of Section 6.1.2, which in relating to clauses (i) and
(iii) thereof shall consist of: (a) an up-to-date extract from the commercial
register (Handelsregisterausdruck); (b) a copy of the current articles of
association (Satzung) certified by the commercial register, or a copy of the
current partnership agreement (Gesellschaftsvertrag), as applicable; (c) if
applicable, a copy of the current shareholder list certified by the commercial
register; (d) a copy of a resolution of the shareholders of such German
Borrower; and (e) if applicable, a copy of a resolution of the supervisory board
(Aufsichtsrat) and/or advisory board (Beirat) of each such German Borrower; in
the case of the preceding items (d) and (e) above, approving the terms of, and
the transactions contemplated by, this Agreement and the Loan Documents to which
each such German Borrower is or is to be a party.

(iii) Opinion of Counsel. The German Borrowers shall deliver to the
Administrative Agent an Opinion of their German counsel in a form acceptable to
the Administrative Agent which confirms the capacity of the German Borrowers in
execution and performance of the relevant Loan Documents, and confirms the
enforceability under the Laws of Germany of a judgment rendered against such
German Borrowers under the Laws of the United States.

 

  (2) English Borrowers:

(i) Officer’s Certificate. Each of the English Borrowers shall deliver to the
Administrative Agent an officer’s certificate in relation to each such English
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to
English market standard and containing as attachments copies of the current
memorandum and articles of association of each such English Borrower approving
the terms of, and the transactions contemplated by, this Agreement and the Loan
Documents to which each such English Borrower is or is to be a party.

(ii) Opinion of Counsel. The English Borrowers shall deliver to the
Administrative Agent an Opinion of its English counsel in a form acceptable to
the Administrative Agent which confirms the matters described in Section 6.1.4
with respect to the English Borrowers required to be confirmed by the
Administrative Agent, and confirms the enforceability under the Laws of England
and Wales of a judgment rendered against such English Borrowers under the Laws
of the United States.

 

84



--------------------------------------------------------------------------------

  7.1.13 Keepwell.

Each Qualified ECP Loan Party jointly and severally, subject to Section 10.18
(if applicable), (together with each other Qualified ECP Loan Party) hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.1.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.1.13, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 7.1.13 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 7.1.13 constitute, and
this Section 7.1.13 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.

 

  7.2 Negative Covenants.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations (other than non-assessed contingent
reimbursement obligations) under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply with the following negative
covenants:

 

  7.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) existing Indebtedness as set forth on Schedule 7.2.1;

(iii) Indebtedness incurred pursuant to capitalized leases;

(iv) (a) the 2012 Senior Notes in a maximum principal amount outstanding not to
exceed $250,000,000.00 at any time, and (b) Additional Indebtedness in a maximum
principal amount outstanding not to exceed $50,000,000 at any time;

(v) Indebtedness secured by Purchase Money Security Interests;

 

85



--------------------------------------------------------------------------------

(vi) Indebtedness among Loan Parties and their Subsidiaries (subject to
compliance with Section 7.2.4(v));

(vii) any (a) Lender Provided Hedge, (b) other Interest Rate, Currency and
Commodity Hedge or (c) Indebtedness under any Other Lender Provided Financial
Services Product; in the case of clauses (a) and (b), to the extent for hedging
(rather than speculative) purposes;

(viii) Guaranties by the Loan Parties or their Subsidiaries of Indebtedness
permitted under this Section 7.2.1;

(ix) Reserved;

(x) unsecured Indebtedness incurred pursuant to or to finance a Permitted
Acquisition or to replace, refund or refinance any such Indebtedness (including
any Loans); provided that (x) the amount of such Indebtedness is not increased
at the time of such replacement, refunding or refinancing except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such replacement, refunding or
refinancing, and (y) after giving effect thereto, the Company shall be in
compliance with Section 7.2.6(ii)(f);

(xi) Indebtedness of the Receivables Entity under the, or in connection with a,
Permitted Accounts Receivable Program;

(xii) Reserved;

(xiii) Fox River OU2-5 Related Debt;

(xiv) refinancings, refundings, renewals or extensions of Indebtedness permitted
by

(a) clauses (ii) or (iv), provided that (x) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (y) unless otherwise consented by the Administrative Agent, the
terms relating to interest, amortization, maturity, collateral (if any),
recourse, and subordination (if any), and other material terms of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, do not
materially differ from those applicable to the original Indebtedness permitted
hereunder except to the extent necessary to conform with prevailing market
terms; or

(b) clauses (ix), (x), (xiii) and (xiv), provided that (x) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (y) unless otherwise

 

86



--------------------------------------------------------------------------------

consented by the Administrative Agent, the terms relating to interest,
amortization, maturity, collateral (if any), recourse, and subordination (if
any), and other material terms of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, do not materially differ from those applicable
to the original Indebtedness permitted hereunder except to the extent necessary
to conform with prevailing market terms;

(xv) unsecured Indebtedness not otherwise permitted under one of the sub-clauses
of this Section 7.2.1, in an aggregate amount not to exceed $150,000,000.00
outstanding at any time; and

(xvi) secured Indebtedness and other secured obligations in an aggregate
principal amount not to exceed $30,000,000.00 outstanding at any time, to the
extent that the Liens securing such Indebtedness and other obligations are
otherwise permitted under Section 7.2.2.

 

  7.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

  7.2.3 Reserved.

 

  7.2.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, except:

(i) investments identified on Schedule 7.2.4 hereto;

(ii) trade credit extended on usual and customary terms in the ordinary course
of business;

(iii) loans or advances to employees, officers or directors in the ordinary
course of business in an aggregate principal amount not to exceed $2,000,000.00
at any time outstanding, provided that such loans and advances shall comply with
all applicable Law;

(iv) Permitted Investments;

(v) (a) investments, loans and advances by domestic Loan Parties and domestic
Non-Loan Party Subsidiaries to Foreign Loan Parties in an aggregate principal
amount for this clause (a) not to exceed $400,000,000.00 at any time
outstanding, (b) investments, loans and advances by Foreign Loan Parties or
domestic Loan Parties to Foreign Non-Loan Party

 

87



--------------------------------------------------------------------------------

Subsidiaries in an aggregate principal amount for this clause (b) not to exceed
$50,000,000.00 at any time outstanding; (c) investments, loans and advances by
Foreign Loan Parties to Foreign Loan Parties or to a Foreign Non-Loan Party
Subsidiary that will become a Foreign Loan Party after giving effect to such
investment, loan or advance, and investments, loans and advances by Foreign
Non-Loan Party Subsidiaries to other Foreign Non-Loan Party Subsidiaries;
(d) other loans and advances by domestic Loan Parties to Foreign Loan Parties,
in excess of the maximum amount specified in clauses (a) above, so long as the
Loan Parties have pledged to the Administrative Agent, for its benefit and the
benefit of the Lenders, the Pledged Loans pursuant to and otherwise in
compliance with Section 10.19; (e) investments, loans and advances to domestic
Non-Loan Parties in an aggregate principal amount not to exceed $25,000,000.00
at any time outstanding; and (f) investments, loans and advances to Loan Parties
which are not Foreign Loan Parties;

(vi) Permitted Acquisitions;

(vii) loans and investments in connection with a Permitted Accounts Receivable
Program;

(viii) additional investments, loans and advances (expressly excluding loans or
advances expressly permitted under Section 7.2.4(v) above), to or in: (a) Loan
Parties; or (b) other Persons, provided that such investment, loans and advances
in other Persons, measured at the time of the making thereof (determined without
regard to any write-down or write-offs thereof and net of cash payments of
principal in the case of loans and cash equity returns, whether as a dividend or
a redemption in the case of equity investments), do not exceed in the aggregate
the greater of $60,000,000.00 and 5% of Consolidated Total Assets as determined
as of the most recent fiscal year and for which financial statements are
required to be delivered hereunder;

(ix) receivables, prepaid expenses or deposits owing to the Borrowers or any
receivables, prepaid expenses, deposits or advances to suppliers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(x) Guaranties by the Loan Parties of Indebtedness of (a) other Loan Parties and
(b) other Non-Loan Party Subsidiaries, to the extent such Guaranties are
permitted under Section 7.2.1;

(xi) debt securities, seller notes and other similar investments made as a
result of the receipt of partial non-cash consideration from a sale of assets
which is permitted hereunder (excluding sales of timberland); and

(xii) Reserved.

 

  7.2.5 Dividends and Related Distributions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make or pay, or agree to become or remain liable to make or pay, any
Restricted Payment unless no Material Event of Default exists or would be caused
thereby except for (a) dividends or other

 

88



--------------------------------------------------------------------------------

distributions payable to a Loan Party or a Non-Loan Party Subsidiary, provided
that Loan Parties may only make dividends and distributions to Non-Loan Party
Subsidiaries to the extent a dividend or distribution in a corresponding amount
is also made (concurrently or immediately thereafter) from the recipient
Non-Loan Party Subsidiary to a Loan Party; (b) dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person; (c) in the ordinary course of business or consistent
with past practices, repurchase, retire or otherwise acquire for value equity
interests (including any restricted stock or restricted stock units) held by any
present, future or former employee, director, officer or consultant (or any
Affiliate, spouse, former spouse, other immediate family member, successor,
executor, administrator, heir, legatee or distributee of any of the foregoing)
of the Company or any of its Subsidiaries pursuant to any employee, management
or director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, director, officer or consultant of the
Company or any Subsidiary; (d) the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to officers; (e) dividends
permitted to be made hereunder within sixty (60) days of the date of declaration
thereof; and (f) other Restricted Payments in an aggregate amount not to exceed
$5,000,000.00 in any fiscal year; subject, in each case, subject to compliance
with Section 7.2.8.

 

  7.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock or other equity interests of any other
Person, and further provided that

(i) (a) any Loan Party other than the Company or any Non-Loan Party Subsidiary
may consolidate or merge into another Loan Party or Non-Loan Party Subsidiary,
(b) any Loan Party may acquire whether by purchase, merger, lease or otherwise,
all or substantially all of the assets or capital stock or other equity
interests of another Loan Party (other than the Company) or a Non-Loan Party
Subsidiary, and (c) any Non-Loan Party Subsidiary may acquire, whether by
purchase, merger, lease or otherwise, all or substantially all of the assets or
capital stock or other equity interests of a Loan Party (other than the Company)
or another Non-Loan Party Subsidiary, in each case subject to compliance with
Sections 7.2.4, 7.2.9 and 7.2.18, and

(ii) any Loan Party may acquire, whether by purchase or by merger, (x) all of
the ownership interests of any other Person or (y) substantially all of assets
of another Person or of a business or division of any other Person (each an
“Permitted Acquisition”), provided that each of the following requirements is
met:

(a) if any Loan Party acquires the ownership interests in such Person, such
Person shall, if required pursuant to Section 7.2.9, execute a Borrower Joinder
or Guarantor Joinder and join this Agreement as a Borrower or Guarantor pursuant
to Section 7.1.10 and otherwise comply with Section 7.1.10 within the time
periods set forth therein (including any extended time period applicable
thereunder);

 

89



--------------------------------------------------------------------------------

(b) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;

(c) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
similar as or complimentary to one or more line or lines of business conducted
by the Loan Parties and shall comply with Section 7.2.10;

(d) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(e) the Company shall demonstrate that the Borrowers shall be in pro forma
compliance with the covenants contained in Sections 7.2.15 and 7.2.16 after
giving effect to such Permitted Acquisition (including in such computation,
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and including income earned or expenses incurred by the
Person, business or assets to be acquired as more fully provided herein) by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in substantially the form of Exhibit 7.2.6 evidencing such pro forma
compliance;

(f) if the Leverage Ratio (after taking into account the pro forma effect of the
Permitted Acquisition) is in excess of (i) 3.25 to 1.00 if such Permitted
Acquisition occurs at a time when no Material Acquisition Period is applicable
or (ii) 3.75 to 1.00 if such Permitted Acquisition Period occurs during a
Material Acquisition Period, then Required Lenders shall have consented in
writing thereto prior to its consummation;

(g) the Loan Parties deliver such updates to Schedules required under
Sections 5.3 and 6.3; and

(h) the Loan Parties shall deliver to the Administrative Agent at least five
(5) Business Days before consummation of such Permitted Acquisition a copy of
the definitive acquisition agreement(s) relating to such Permitted Acquisition,
including all schedules and exhibits thereto, together with such other
information about such Person and its assets as the Administrative Agent may
reasonably require; and

(iii) any Subsidiary of the Company may liquidate, dissolve or wind-up its
affairs , including any such change necessary to consummate a transaction
permitted elsewhere under this Section 7.2.6, provided that (a) any liquidation,
winding up or dissolution of a Loan Party relating to a disposition of its
assets to a Non-Loan Party Subsidiary shall comply with Sections 7.2.4, 7.2.7
and 7.2.9, (b) at least five (5) Business Days’) prior written notice detailing
such proposed action shall be delivered by the Company to the Administrative
Agent and the Lenders if such proposed action relates to a Loan Party or its
assets, and (c) no such action that would be materially adverse to the Lenders
may be taken without obtaining the prior written consent of the Required
Lenders.

 

90



--------------------------------------------------------------------------------

  7.2.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except for the following:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are obsolete, worn out or no longer necessary or required in the conduct
of such Loan Party’s or such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by (a) one Loan Party or a Non-Loan
Party Subsidiary, to a Loan Party, (b) a Non-Loan Party Subsidiary to another
Non-Loan Party Subsidiary, or (c) a Loan Party to a Non-Loan Party Subsidiary,
so long as the aggregate market value of such sales, transfers or leases of
assets by Loan Parties to Non-Loan Party Subsidiaries does not exceed 5% of
Consolidated Total Assets at any time, subject in each case to compliance with
Sections 7.2.4, 7.2.5, 7.2.8 and 7.2.18; and

(iv) sales or other transfers of accounts receivables and related rights of the
Company and its Subsidiaries pursuant to or in connection with a Permitted
Accounts Receivable Program;

(v) any sale, transfer or lease of assets not listed in clauses (i) through
(iv) above provided that (A) no Event of Default shall exist or shall result
from such disposition, and (B) the aggregate net book value of all assets so
sold by the Loan Parties and their Subsidiaries pursuant to this clause (v)
shall not exceed in any fiscal year 10% of the Consolidated Total Assets
measured as of the end of the previous fiscal year (such 10% figure shall be
referred to as “Availability”), provided that to the extent that such value of
assets sold, transferred or leased is less than Availability in such fiscal year
(the difference being, the “Unused Portion”), such Unused Portion may be carried
over to the next fiscal year (but not to subsequent fiscal years) and increase
Availability in such next fiscal year by such amount, provided further that the
aggregate net book value of all assets sold, transferred or leased in any two
consecutive fiscal years may not exceed 20% of Consolidated Total Assets
measured at the beginning of such two-consecutive fiscal year period;

(vi) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders;

(vii) any sale of timberland properties; and

(viii) any sale, conveyance, assignment, transfer, lease or disposition of
assets among the Company and its Subsidiaries to the extent permitted under
Section 7.2.1, 7.2.2, 7.2.4, 7.2.5 or 7.2.6.

 

91



--------------------------------------------------------------------------------

  7.2.8 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person other than another Loan Party) unless such transaction (i) is
not otherwise prohibited by this Agreement, (ii) is entered into in the ordinary
course of business or upon fair and reasonable arm’s-length terms and
conditions, and is in accordance with all applicable Law, and, as applicable, is
permitted by Section 7.2.1, 7.2.2, 7.2.4, 7.2.5, 7.2.6 or 7.2.7, (iii) involves
any employment agreement entered into by the Company or any of the Subsidiaries
in the ordinary course of business, or (iv) is in existence as of the Closing
Date and is disclosed in the Company’s Report on Form 10-K as filed with the SEC
for fiscal year 2014.

 

  7.2.9 Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Material Subsidiaries other than:
(i) subject to Section 10.18 for the avoidance of doubt (if applicable), any
Foreign Subsidiary which has joined this Agreement as a Guarantor or a Borrower
on the Closing Date, or so joins this Agreement after the Closing Date, pursuant
to and in compliance with Section 7.1.10; (ii) any other Material Subsidiary
(except for the Receivables Entity) which has joined this Agreement as a
Guarantor or a Borrower on the Closing Date; or (iii) any other Material
Subsidiary formed, acquired or in existence after the Closing Date (except for
the Receivables Entity) which joins this Agreement as a Guarantor or a Borrower
pursuant to and in compliance with Section 7.1.10; provided that a Subsidiary of
the Company which is not a Material Subsidiary may opt to join this Agreement as
a Guarantor or a Borrower pursuant to and in compliance with Section 7.1.10.

 

  7.2.10 Continuation of or Change in Business.

Each of the Loan Parties will not, nor will it permit any of its Subsidiaries
to, alter the character of the business of the Loan Parties and their
Subsidiaries, taken as a whole, in any material respect from that conducted as
of the Closing Date.

 

  7.2.11 Plans and Benefit Arrangements.

None of the Loan Parties shall engage in a Prohibited Transaction with any Plan,
Benefit Arrangement or Multiemployer Plan which, alone or in conjunction with
any other circumstances or set of circumstances resulting in liability under
ERISA or otherwise violate ERISA, provided that it shall not be deemed to be a
violation of this Section 7.2.11 if any engagement in a Prohibited Transaction
would not result in fines or penalties that in the aggregate would reasonably be
expected to result in a Material Adverse Change.

 

92



--------------------------------------------------------------------------------

  7.2.12 Fiscal Year.

The Company shall not, and shall not permit any Loan Party to, change its fiscal
year from the twelve-month period beginning January 1 and ending December 31.

 

  7.2.13 Issuance of Stock.

None of the Subsidiaries of the Company shall issue any additional shares of its
capital stock or any options, warrants or other rights in respect thereof,
except as may be permitted under Sections 7.2.4 and 7.2.5.

 

  7.2.14 Changes in Organizational Documents.

Each of the Loan Parties shall not amend, modify or change its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents in any manner materially adverse to the interests of
the Lenders without obtaining the prior written consent of the Required Lenders.

 

  7.2.15 Maximum Leverage Ratio.

The Borrowers shall not permit the Leverage Ratio, measured as of the end of
each fiscal quarter, to exceed 3.50 to 1.00; provided, that (a) during the
period of four (4) consecutive fiscal quarters immediately following the
consummation of a Material Acquisition (commencing with the fiscal quarter in
which such Material Acquisition occurs), the Company may elect, with prior
notice to the Administrative Agent to increase the preceding ratio to 4.00 to
1.00 (a “Material Acquisition Period”); and (b) immediately after the end of a
Material Acquisition Period, the Maximum Leverage Ratio shall automatically
revert to 3.50 to 1.00; provided however that if the Company consummates an
additional Material Acquisition during a Material Acquisition Period the Company
may elect an additional Material Acquisition Period (commencing with the quarter
in which such additional Material Acquisition occurs) during such existing
Material Acquisition Period so long as the Company has demonstrated that the
Maximum Leverage Ratio did not exceed 3.50 to 1.00 for the most recently ended
full fiscal quarter during such existing Material Acquisition Period.

 

  7.2.16 Minimum Interest Coverage Ratio.

The Borrowers shall not permit the ratio (the “Interest Coverage Ratio”) of
Consolidated EBITDA to consolidated interest expense of the Company and its
Subsidiaries, measured as of the end of each fiscal quarter, for the four
(4) fiscal quarters then ended, to be less than 3.50 to 1.0.

 

  7.2.17 Reserved.

 

  7.2.18 Receivables Entities.

The Loan Parties covenant as follows: (i) each Permitted Accounts Receivable
Program shall be entered into by a Subsidiary of the Company which is wholly
owned by the

 

93



--------------------------------------------------------------------------------

Company (directly or indirectly) and which engages in no activities other than
in connection with the financing of accounts receivables of the Designated
Credit Parties pursuant to a Permitted Accounts Receivable Program (a
“Receivables Entity”) and which is designated as such by the Company as provided
below in this Section; (ii) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Entity (a) shall be
guaranteed by the Company or any other Subsidiary of the Company (excluding
guarantees of obligations pursuant to Standard Securitization Undertakings),
(b) shall be recourse to or obligate the Company or any other Subsidiary of the
Company in any way other than pursuant to Standard Securitization Undertakings,
or (c) shall subject any property or asset of the Company or any other
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; and (iii) no portion of the Indebtedness or any other obligations
(contingent or otherwise) (a) shall be guaranteed by the Company or any other
Subsidiary of the Company, (b) shall be recourse to or obligate the Company or
any other Subsidiary of the Company in any way, or (c) shall subject any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than as contemplated in the preceding clause (iii)(b). The Company may
designate any Subsidiary as a “Receivables Entity” hereunder by delivered to the
Administrative Agent a certificate of the Company executed by a Responsible
Officer certifying that such Subsidiary meets the requirements to be a
Receivables Entity set forth in subsection (i) above.

 

  7.3 Reporting Requirements.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations (other than non-assessed contingent
reimbursement obligations) and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

 

  7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days (or
any such earlier date as may be mandated by the SEC) after the end of each of
the first three fiscal quarters in each fiscal year, financial statements of the
Company and its Subsidiaries, consisting of a consolidated balance sheet as of
the end of such fiscal quarter and related consolidated statements of income and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Company as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year. The Loan Parties will be deemed to have complied
with the delivery requirements of this Section 7.3.1 if within forty-five
(45) days (or any such earlier date as may be mandated by the SEC) after the end
of its fiscal quarter, the Company delivers to the Administrative Agent and each
of the Lenders a copy of its Form 10-Q as filed with the SEC and the financial
statements contained therein meets the requirements described in this Section.

 

94



--------------------------------------------------------------------------------

  7.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of each fiscal year of
the Company and its Subsidiaries, financial statements of the Company consisting
of a consolidated balance sheets as of the end of such fiscal year, and related
consolidated statements of income, consolidated retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.2 if within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of its fiscal year,
the Company delivers to the Administrative Agent and each of the Lenders a copy
of its Annual Report and Form 10-K as filed with the SEC and the financial
statements and certification of public accountants contained therein meets the
requirements described in this Section. The Loan Parties shall deliver with such
financial statements and certification by their accountants (i) a certificate to
be delivered pursuant to Section 7.3.3 with respect to such financial statements
and (ii) any management letters of such accounts addressed to the Company.

 

  7.3.3 Certificate of the Company.

Concurrently with the financial statements the Company furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 and 7.3.2, a
certificate (each a “Compliance Certificate”) of the Company signed by a
Responsible Officer of the Company, in the form of Exhibit 7.3.3, to the effect
that, except as described pursuant to Section 7.3.4, (i) the representations and
warranties of the Loan Parties contained in Section 5 and in the other Loan
Documents are true in all material respects on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time), (ii) no Event of
Default or Potential Default exists and is continuing on the date of such
certificate, and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Sections 7.2.15 and 7.2.16.

 

  7.3.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by a Responsible
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

95



--------------------------------------------------------------------------------

  7.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which involve a claim or
series of claims in excess of $15,000,000.00 or which if adversely determined
would constitute a Material Adverse Change.

 

  7.3.6 Notice of Change in Debt Rating.

Within three (3) Business Days after Standard & Poor’s or Moody’s announces a
change in the Company’s Debt Rating, notice of such change. The Company, on
behalf of the Loan Parties, will deliver, together with such notice, a copy of
any written notification which the Company received from the applicable rating
agency regarding such change of Debt Rating.

 

  7.3.7 Certain Events.

Written notice to the Administrative Agent:

(i) at least ten (10) Business Days prior thereto (or such shorter period as the
Administrative Agent may agree), with respect to (A) any proposed sale or
transfer of assets for value for a single transaction in excess of
$10,000,000.00, in each case, pursuant to Section 7.2.7(iii)(c) or (v); and
(B) any proposed sale or transfer of assets pursuant to Section 7.2.7(vi), and

(ii) within the time limits set forth in Section 7.2.14, any amendment to the
organizational documents of any Loan Party.

 

  7.3.8 Budgets, Forecasts, Other Reports and Information.

The following documents (1) upon the request of the Administrative Agent for so
long as the Company is obligated to publicly file the reports listed below with
the SEC, or (2) promptly upon their becoming available to the Company (without
any such request by the Administrative Agent) in the event that the Company
shall cease to be so obligated to publicly file such reports:

(i) any reports including management letters submitted to the Company by
independent accountants in connection with any annual, interim or special audit,

(ii) any reports, notices or proxy statements generally distributed by the
Company to its stockholders on a date no later than two (2) Business Days after
the date supplied to such stockholders,

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Company with the SEC,

(iv) a copy of any order in any proceeding to which the Company or any of its
Subsidiaries is a party issued by any Official Body, and

(v) such other reports and information as any of the Lenders, through the
Administrative Agent, may from time to time reasonably request.

 

96



--------------------------------------------------------------------------------

Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (ii) or (iii) above or pursuant to
Sections 7.3.1 and 7.3.2 shall be deemed to have been furnished to the
Administrative Agent and each Lender, if the Company has issued a notice of
Website Posting in accordance with Section 10.6 specific to such type of
financial statement, report, proxy statement or other material, on the date that
the Company posts such financial statement, report, proxy statement or other
material on the SEC’s website at www.sec.gov or on the Company’s website at
www.glatfelter.com; provided that the Company will furnish paper copies of such
financial statement, report, proxy statement or material to the Administrative
Agent or any Lender that so requests, by notice to the Company, that the Company
do so, until the Company receives notice from the Administrative Agent or such
Lender, as applicable, to cease delivering such paper copies.

 

  7.3.9 Notices Regarding Plans and Benefit Arrangements.

7.3.9.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the IRS,
Department of Labor or the PBGC with respect thereto) of:

(i) any ERISA Event with respect to the Loan Parties or any other member of the
ERISA Group,

(ii) any Prohibited Transaction which could subject the Loan Parties to a
material civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder,

(iii) any cessation of operations (by the Loan Parties or any other member of
the ERISA Group) at a facility in the circumstances described in Section 4062(e)
of ERISA, or

(iv) a failure by the Loan Parties or any other member of the ERISA Group to
make a payment to a Plan required to avoid imposition of a Lien under
Section 303(k) of ERISA.

7.3.9.2 Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the Loan
Parties or any other member of the ERISA Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Loan Parties or any member of the
ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Lender each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial

 

97



--------------------------------------------------------------------------------

status of each Plan administered or maintained by the Loan Parties or any other
member of the ERISA Group, and schedules showing the amounts contributed to each
such Plan by or on behalf of the Loan Parties or any other member of the ERISA
Group in which any of their personnel participate or from which such personnel
may derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Loan Parties or any other member of the ERISA Group with the
Employee Benefit Security Administration.

7.3.9.3 Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

  7.3.10 Schedule of Loans and Investments.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Company, a schedule setting forth any loans and advances
permitted under Sections 7.2.4(v)(a), 7.2.4(v)(b), 7.2.4(v)(d) and 7.2.4(v)(e)
during such fiscal year.

8. DEFAULT

 

  8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  8.1.1 Payments Under Loan Documents.

The Borrowers shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when due or shall fail to
pay any interest on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing or any other amount owing hereunder or under the other Loan Documents
within three (3) Business Days after such interest or other amount becomes due
in accordance with the terms hereof or thereof;

 

  8.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished (provided, that with respect to
a breach of Section 5.1.23, in relation to a German Loan Party this would not
result in a violation of, or conflict with, Section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung), Council Regulation (EC)
No. 2271/96 or any similar anti-boycott statute);

 

98



--------------------------------------------------------------------------------

  8.1.3 Reserved.

 

  8.1.4 Breach of Negative Covenants and Certain Affirmative Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 7.1.6, 7.1.11(a) or 7.2;

 

  8.1.5 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of twenty (20) Business Days
after any Responsible Officer of any Loan Party has actual knowledge of the
occurrence thereof;

 

  8.1.6 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $20,000,000.00 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not, but in any event not beyond thirty (30) days) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

 

  8.1.7 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of
$20,000,000.00 in the aggregate shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of forty-five (45) days
from the date of entry;

 

  8.1.8 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against any Loan Party executing the same or such party’s successors
and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby, or the
validity or enforceability of any of the Loan Documents shall in any way be
challenged or contested;

 

  8.1.9 Proceedings Against Assets.

Assets of the Loan Parties’ or any of their Subsidiaries are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the fair market value of such assets are in excess of
$20,000,000.00 in the aggregate and the same is not cured within forty-five
(45) days thereafter;

 

99



--------------------------------------------------------------------------------

  8.1.10 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $20,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts in excess of $20,000,000.00 owing at any time or times hereafter to any
one of these becomes payable and the same is not paid or bonded within
forty-five (45) days after the same becomes payable;

 

  8.1.11 Insolvency.

Any Loan Party or any Material Subsidiary of a Loan Party ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

 

  8.1.12 Events Relating to Plans and Benefit Arrangements.

An ERISA Event occurs with respect to a Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of
$20,000,000.00;

 

  8.1.13 Cessation of Business.

Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Sections 7.2.6 or 7.2.7, or any Loan Party or
Subsidiary of a Loan Party is enjoined, restrained or in any way prevented by
court order from conducting all or any material part of its business and such
injunction, restraint or other preventive order is not dismissed within thirty
(30) days after the entry thereof;

 

  8.1.14 Change of Control.

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired,
after the Closing Date, beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the SEC under said Act) 35.00% or more of the voting
capital stock of P. H. Glatfelter Company; or (ii) within a period of twelve
(12) consecutive calendar months, individuals who were directors of the Company
on the first day of such period (together with any new directors whose election
by the board of directors of the Company or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors as of the first day of
such period or whose election or nomination for election was previously so
approved) shall cease to constitute a majority of the board of directors of the
Company;

 

100



--------------------------------------------------------------------------------

  8.1.15 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party,
Material Subsidiary or group of Subsidiaries which, if their assets were
aggregated in a single Subsidiary, would meet the requirements to be a Material
Subsidiary, in an involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any such Person or group of
Persons for any substantial part of its or their property, or for the winding-up
or liquidation of its or their affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of forty-five
(45) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such proceeding; or

 

  8.1.16 Voluntary Proceedings.

Any Loan Party, Material Subsidiary or group of Subsidiaries which, if their
assets were aggregated in a single Subsidiary, would meet the requirements to be
a Material Subsidiary, shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or themselves or for any substantial part
of its or their property or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its or their debts as they become due,
or shall take any action in furtherance of any of the foregoing (in the case of
a Loan Party organized under the laws of Germany, the application for
commencement of any insolvency proceeding (Insolvenzantrag) shall have been
filed).

 

  8.2 Consequences of Event of Default.

 

  8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.14 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans hereunder and the Issuing Lender shall be under
no obligation to issue Letters of Credit, as the case may be, and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness and Obligations of the Borrowers to the Lenders hereunder
and thereunder to be forthwith due and payable, and the same shall (subject to
Section 10.18 for the avoidance of doubt, if applicable) thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require any Borrowers to, and
such Borrowers shall thereupon, deposit in a non-interest-bearing account with
the Administrative Agent, as cash collateral for Borrowers’ Obligations under
the Loan Documents, an amount equal to the maximum amount currently or at any
time thereafter available to be drawn on all outstanding Letters of Credit, and
each Borrower will pledge to the

 

101



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, and will grant to the Administrative Agent
and the Lenders a security interest in, all such cash as security for such
Obligations. Upon the curing of all existing Events of Default to the
satisfaction of the Required Lenders, the Administrative Agent shall return such
cash collateral to the Borrowers (or applicable Borrowers, as the case may be);
and

 

  8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Sections 8.1.15 or 8.1.16 shall occur,
the Lenders shall be under no further obligations to make Loans or issue Letters
of Credit hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness and Obligations of the Borrowers to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

 

  8.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.9 and any branch, Subsidiary or Affiliate of such Lender
or participant anywhere in the world shall have the right, in addition to all
other rights and remedies available to it, without notice to such Loan Party
except as provided herein, to set-off (subject to Section 10.18 for the
avoidance of doubt, if applicable) against and apply to the then unpaid balance
of all the Loans and all other Obligations of the Borrowers and the other Loan
Parties hereunder or under any other Loan Document any debt owing to, and any
other funds held in any manner for the account of, a Borrower or such other Loan
Party by such Lender or participant or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by a Borrower or such other Loan Party for its own account
(but not including funds held in custodian or trust accounts) with such Lender
or participant or such branch, Subsidiary or Affiliate, and each Lender and the
Administrative Agent agrees to promptly notify the Borrowers after such set-off,
provided that the failure to give any such notice shall not affect the validity
of such set-off and application. Such right shall exist whether or not any
Lender or the Administrative Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of a Borrower or such other Loan Party is or are matured or
unmatured and regardless of the existence or adequacy of any collateral,
Guaranty or any other security, right or remedy available to any Lender or the
Administrative Agent; and

 

  8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Obligations pursuant
to any of the foregoing provisions of this Section 8.2, the Administrative
Agent, on behalf of the Lenders, if any Lender is owed any amount with respect
to the Obligations, may proceed to protect and enforce the Lenders’ rights by
suit in equity, action at law and/or other appropriate proceeding,

 

102



--------------------------------------------------------------------------------

whether for the specific performance of any covenant or agreement contained in
this Agreement or the other Loan Documents, including as permitted by applicable
Law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Administrative
Agent, on behalf of the Lenders; and

 

  8.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Hedges and Other Lender Provided Financial Service
Products, ratably among the Lenders, the Issuing Lender, and the Lenders or
Affiliates of Lenders which provide Lender Provided Hedges and Other Lender
Provided Financial Service Products, in proportion to the respective amounts
described in this clause Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 8.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 8.2.5.

 

103



--------------------------------------------------------------------------------

  8.2.6 Enforcement of Remedies.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 8.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 8.2.3
(subject to the terms of Section 9.9), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Relief Proceeding; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Section 8.2 and (ii) in addition to the matters set forth
in clauses (b), (c) and (d) of the preceding proviso and subject to Section 9.9,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

9. THE ADMINISTRATIVE AGENT

 

  9.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

  9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other

 

104



--------------------------------------------------------------------------------

advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

  9.3 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 9 shall apply to any such sub agent and
to the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

  9.4 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

  9.5 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the joint lead
arranger, joint bookrunner, syndication agent and documentation agent titles
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

 

  9.6 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall

 

105



--------------------------------------------------------------------------------

be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

  9.7 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

106



--------------------------------------------------------------------------------

  9.8 Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrowers and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Effective Rate or the Overnight
Rate if such computation relates to a Revolving Credit Loan made in an Optional
Currency.

 

  9.9 Sharing of Payments.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 9.9 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents as in effect from time to time or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 9.9 shall apply).

Each Loan Party agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of payment (including
setoff, but subject to Section 8.2.3) with respect to such participation as
fully as if such Lender were a direct creditor of each Loan Party in the amount
of such participation.

 

107



--------------------------------------------------------------------------------

  9.10 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent with, if no Event of Default is
occurring, the approval of the Company in its reasonable discretion without
unreasonable delay; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment (or been approved for such appointment pursuant to the terms
hereof), then such resignation shall nonetheless become effective in accordance
with such notice and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.10. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 9.10 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 9.10, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall, to the extent it will be the replacement
Issuing Lender, (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Lender and Administrative Agent and PNC shall be
discharged from all of its respective duties and obligations as Issuing Lender
and Administrative Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by PNC, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

 

108



--------------------------------------------------------------------------------

  9.11 Administrative Agent’s Fee.

The Borrowers, on a joint and several basis, subject to Section 10.18 (if
applicable), shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) among the Borrowers and Administrative Agent, as amended from
time to time.

 

  9.12 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

10. MISCELLANEOUS

 

  10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Company on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, no such agreement, waiver or
consent may be made which will:

 

  10.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment or Swing Loan Commitment
of any Lender hereunder without the written consent of each Lender affected
thereby;

 

  10.1.2 Extension of Payment; Reduction of Principal Interest or Fees.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to

 

109



--------------------------------------------------------------------------------

any Lender, without the written consent of each Lender affected thereby;
provided that only the consent of the Required Lenders shall be necessary (i) to
waive any obligation of the Borrowers to pay interest at the rate set forth in
Section 3.3 during the continuance of an Event of Default or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit Fee or to reduce any fee payable hereunder;

 

  10.1.3 Release a Guarantor or Pledged Loans.

Either (a) except in connection with a transaction permitted hereunder or as
otherwise permitted hereunder, release any Guarantor from its Obligations under
the Guaranty Agreement, without the written consent of the Administrative Agent
and all Lenders (other than Defaulting Lenders), or (b) except pursuant to
Section 10.19 in accordance with the terms thereof, release all or any
substantial portion of the Pledged Collateral, without the written consent of
the Administrative Agent and all Lenders; or

 

  10.1.4 Miscellaneous.

Amend the definition of “Optional Currency” or Sections 2.7.5, 4.2, 9.6 or 9.9
or this Section 10.1, alter any provision regarding the pro rata treatment of
the Lenders or requiring all Lenders to authorize the taking of any action or
reduce any percentage specified in the definition of Required Lenders, in each
case without the consent of all the Lenders (other than Defaulting Lenders);

provided, that no agreement, waiver or consent may modify the interests, rights
or obligations of (i) the Administrative Agent in its capacity as Administrative
Agent, without the written consent of the Administrative Agent, (ii) the Issuing
Lender, without the written consent of the Issuing Lender, and (iii) the lender
of Swing Loans, without the written consent of the Swing Loan Lender, and
provided, further, that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 10.1.1 through 10.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrowers shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 4.4.2. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

 

  10.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan

 

110



--------------------------------------------------------------------------------

Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. Any waiver,
permit, consent or approval of any kind or character on the part of any Lender
of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

  10.3 Expenses; Indemnity; Damage Waiver.

 

  10.3.1 Costs and Expenses of the Administrative Agent.

The Borrowers shall, subject to Section 10.18 (if applicable) pay (i) all out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees and charges, and disbursements, of counsel for
the Administrative Agent), and shall pay all reasonable fees and time charges,
and disbursements, for attorneys who may be employees of the Administrative
Agent, in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all out
of pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties,
provided that such reimbursement obligation shall be limited to one (1) audit in
each fiscal year so long as no Event of Default exists and is continuing.

 

  10.3.2 Indemnification of the Administrative Agent by the Borrowers.

The Borrowers, on a joint and several basis (subject to Section 10.18 for the
avoidance of doubt, if applicable), unconditionally agree to pay or reimburse
the Administrative Agent and hold the Administrative Agent harmless against
(a) liability for the payment of all reasonable out-of-pocket costs, expenses
and disbursements, including fees and expenses of external counsel (limited to
(i) one primary counsel, (ii) in the case of a material conflict on any material
issue between or among two or more indemnitees, one additional counsel in each
instance and (iii) one local counsel in each applicable jurisdiction),
appraisers and environmental consultants, incurred by the Administrative Agent
(i) in connection with the development,

 

111



--------------------------------------------------------------------------------

negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(ii) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (iii) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (iv) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Administrative Agent hereunder
or thereunder, provided that the Borrowers shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Administrative Agent’s gross negligence or willful misconduct, or if the
Borrowers were not given notice of the subject claim and the opportunity to
participate in the defense thereof, at their expense (except that the Borrowers
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrowers), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrowers, which shall not be
unreasonably withheld. In addition, the Borrowers, jointly and severally,
(subject to Section 10.18 for the avoidance of doubt, if applicable) agrees to
reimburse and pay all reasonable out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties, provided that such
reimbursement obligation shall be limited to one (1) audit in each fiscal year
so long as no Event of Default exists and is continuing. This Section 10.3.2
shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.

 

  10.3.3 Reimbursement and Indemnification of Lenders by the Borrowers.

The Borrowers, on a joint and several basis (subject to Section 10.18 for the
avoidance of doubt, if applicable), agree unconditionally upon demand to pay or
reimburse to each Lender (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 10.3.2) and to save such Lender
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including reasonable fees and expenses of
counsel for each Lender except with respect to (a) and (b) below), incurred by
such Lender (a) in connection with the administration and interpretation of this
Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document, or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, and
(d) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, or (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or

 

112



--------------------------------------------------------------------------------

disbursements of any kind or nature whatsoever (other than taxes) which may be
imposed on, incurred by or asserted against such Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by such Lender hereunder or thereunder,
provided that the Borrowers shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Lender’s
gross negligence or willful misconduct, or (B) if the Borrowers were not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at their expense (except that the Borrowers shall remain liable to the
extent such failure to give notice does not result in a loss to the Borrowers),
or (C) if the same results from a compromise or settlement agreement entered
into without the consent of the Borrowers, which shall not be unreasonably
withheld. The Lenders will attempt to minimize the fees and expenses of legal
counsel for the Lenders which are subject to reimbursement by the Borrowers
hereunder by considering the usage of one law firm to represent the Lenders and
the Administrative Agent if appropriate under the circumstances. This
Section 10.3.3 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

 

  10.3.4 Reimbursement by Lenders.

To the extent that the Borrowers for any reason fails to indefeasibly pay any
amount required under Sections 10.3.1 or 10.3.2 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

 

  10.3.5 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No indemnitee referred to in Section 10.3.2 or Section 10.3.3 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

113



--------------------------------------------------------------------------------

  10.3.6 Payments.

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

 

  10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 with respect to Interest Periods under the
Euro-Rate Option) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.

 

  10.5 Funding by Branch, Subsidiary or Affiliate.

 

  10.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrowers, to deem any branch, Subsidiary or Affiliate (which for the purposes
of this Section 10.5 shall mean any corporation or association which is directly
or indirectly controlled by or is under direct or indirect common control with
any corporation or association which directly or indirectly controls such
Lender) of such Lender to have made, maintained or funded any Loan to which the
Euro-Rate Option applies at any time, provided that immediately following (on
the assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 4.6 than it would have been in
the absence of such change. Notional funding offices may be selected by each
Lender without regard to such Lender’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Lender.

 

  10.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
or Letter of Credit Borrowing by arranging for a branch, Subsidiary or Affiliate
of such Lender to make or maintain such Loan subject to the last sentence of
this Section 10.5.2. If any Lender causes a branch, Subsidiary or Affiliate to
make or maintain any part of the Loans or Letter of Credit Borrowing hereunder,
all terms and conditions of this Agreement shall, except where the context
clearly requires otherwise, be applicable to such part of the Loans or Letter of
Credit Borrowing to the same extent as if such Loans or Letter of Credit
Borrowing were made or maintained by such Lender, but in no event shall any
Lender’s use of such a branch, Subsidiary or Affiliate to make or maintain any
part of the Loans or Letter of Credit Borrowing hereunder cause such Lender or
such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrowers hereunder or require the Borrowers to pay any other compensation
to any Lender (including any expenses incurred or payable pursuant to
Section 4.6) which would otherwise not be incurred.

 

114



--------------------------------------------------------------------------------

  10.6 Notices; Lending Offices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice. Schedule 1.1(B) lists
the Lending Offices of each Lender. Each Lender may change its respective
Lending Office by written Notice to the Administrative Agent and other Lenders.

 

115



--------------------------------------------------------------------------------

  10.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  10.8 Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York. Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590) (“ISP98”), as
determined by the Issuing Lender, and each trade Letter of Credit issued under
this Agreement shall be subject to the UCP, and in each case to the extent not
inconsistent therewith, the Laws of the State of New York without regard to its
conflict of laws principles.

 

  10.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

  10.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Lenders, the
making of Loans, issuance of Letters of Credit, or payment in full of the Loans.
All covenants and agreements of the Loan Parties contained herein shall continue
in full force and effect from and after the date hereof so long as the Borrowers
may borrow or request Letters of Credit hereunder and until termination of the
Commitments and payment in full of the Obligations (other than non-assessed
contingent reimbursement obligations) and expiration or termination of all
Letters of Credit. Sections 4 and 10.3 shall survive payment in full of the
Obligations, expiration or termination of the Letters of Credit and termination
of the Commitments. In addition, all covenants and agreements of the Borrowers
and the Lenders contained herein shall, if any related payment is later declared
to be a fraudulent conveyance or a preference in any respect, set aside or
required to be paid to a debtor in possession, any secured party, receiver or
similar Person, or otherwise voided or nullified (a “Voided Payment”), be
reinstated and deemed to have survived payment in full of the Obligations,
expiration or termination of the Letters of Credit and termination of the
Commitments, to the extent such reinstatement and survival is necessary for the
Administrative Agent to recover such Voided Payment.

 

116



--------------------------------------------------------------------------------

  10.11 Successors and Assigns.

 

  10.11.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Company nor any other Loan Party (except with
respect to any Loan Party, other than the Company, in a transaction not
prohibited by this Agreement) may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.11.2, (ii) by way of participation in accordance with
the provisions of Section 10.11.4, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.11.5 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.11.4
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

  10.11.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(a) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b) in any case not described in clause (i)(a) of this Section 10.11.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

117



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(a) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and

(b) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.11.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.4, 4.6 and 10.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.11.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.11.4.

 

  10.11.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a record of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the

 

118



--------------------------------------------------------------------------------

terms hereof from time to time. Such register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is in such register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

  10.11.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1, 10.1.2 or 10.1.3) that directly affects
such Participant. Each Borrower agrees that each Participant shall, if
applicable, be entitled to the benefits of Sections 3.4, 4.6, 10.3 and 4.7
(subject to the requirements and limitations therein, including the requirements
under Section 4.7) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.11.2; provided that (A) such
Participant agrees to be subject to the provisions of Section 4.4.2 as if it
were an assignee under Section 10.11.2; and (B) such Participant shall not be
entitled to receive any greater payment under Sections 3.4, 4.6 or 4.7, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable Participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.4.2 with respect to any
Participant. To the extent permitted by law, each Participant also shall, if
applicable, be entitled to the benefits of Section 8.2.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.9 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any

 

119



--------------------------------------------------------------------------------

Person (other than the Borrowers) except to the extent that such disclosure is
either necessary for such commitment, loan, letter of credit or other obligation
to be, or necessary to establish that such obligation is, in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. No
Participant shall be entitled to the benefits of Section 4.7, however, unless
all information and documents required by Section 4.7 with respect to such
Participant have been provided to the Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

  10.11.5 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

  10.12 Confidentiality.

 

  10.12.1 General.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, (vii) with the consent of the Borrowers or (viii) to the
extent such Information (Y) becomes publicly available other than as a result of
a breach of this Section or (Z) becomes available to the Administrative Agent,
any Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than any Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

120



--------------------------------------------------------------------------------

  10.12.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 10.12.1
as if it were a Lender hereunder. Such Authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments. Each
of the Administrative Agent, the Lenders and the issuer of Letters of Credit,
solely on its own behalf, acknowledges that the information provided by the Loan
Parties and their respective Subsidiaries may include material non-public
information concerning the Loan Parties or their respective Subsidiaries, as the
case may be, and that, to the extent such Person has not opted out by written
notice to the Administrative Agent and the Company from receiving any such
material non-public information, such Person will take commercially reasonable
measures to use such material non-public information in compliance with
applicable Law according to its usual procedures for the handling of such
information as in effect from time to time.

 

  10.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail (.tif or .pdf) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

  10.14 Administrative Agent’s or Lender’s Consent.

Whenever the Administrative Agent’s or any Lender’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Lender shall be authorized to give or withhold such consent in its sole and
absolute discretion (unless otherwise specified herein) and to condition its
consent upon the payment of money or any other matter.

 

  10.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

121



--------------------------------------------------------------------------------

  10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT, AND EACH LOAN PARTY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS TO THE
EXTENT PERMITTED BY APPLICABLE LAWS, THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES
PROVIDED FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
TO THE FULL EXTENT PERMITTED BY LAW.

 

  10.17 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) at such other times as are required under the USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties (and any other
Person that proposes or is required to join this Agreement as a Borrower or a
Guarantor), which information includes the name and address of Loan Parties (or
such Borrower or Guarantor) and other information that will allow such Lender

 

122



--------------------------------------------------------------------------------

or Administrative Agent, as applicable, to identify the Loan Parties (or such
Borrower or Guarantor) in accordance with the USA Patriot Act. Any Person that
proposes or is required to join this Agreement as a Borrower or Guarantor shall
provide any such required information to such Lender or Administrative Agent, as
applicable, at least 10 Business Days prior to the date of joinder.

 

  10.18 Nature of Foreign Borrower Obligations.

(a) Notwithstanding the joint and several liability of the Borrowers under this
Agreement or any other Loan Document, and notwithstanding any other provision
herein and/or in any other Loan Document, and whether or not explicitly limited
by reference to this Section, all obligations and liabilities of each Foreign
Borrower under this Agreement and/or any of the other Loan Documents on account
of principal and interest under the Loans and Reimbursement Obligations and
Letter of Credit Borrowings and/or any Swap Obligations and/or any set off shall
be limited to the principal amount advanced to such Foreign Borrower or its
Subsidiaries and reimbursement of draws under Letters of Credit issued for the
account of such Foreign Borrower or its Subsidiaries and, in each case, interest
thereon or the Swap Obligations entered into by the respective Foreign Borrowers
or any of the Subsidiaries. In addition, each Foreign Borrower shall be liable
only for its pro rata share of all fees, expenses, compensation and other sums
due hereunder (other than principal on the Loans and reimbursement of draws
under Letters of Credit and interest thereon) based upon the ratio of the sum of
Loans outstanding to and Letters of Credit issued for such Foreign Borrower to
the total amount of Loans outstanding and Letters of Credit issued hereunder.
Notwithstanding the foregoing, with respect to any reimbursement or
indemnification obligation arising from a breach of any representation,
covenant, reporting requirement or other similar obligation under this Agreement
or any other Loan Document, each Foreign Borrower shall be liable only to the
extent that such breach is in relation to such Foreign Borrower or any of its
Subsidiaries.

(b) Any Foreign Borrower may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party hereto. Such
termination shall be effective two Business Days after receipt by the
Administrative Agent so long as all obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower is outstanding; provided that, to the extent this Agreement
provides for the survival of certain provisions upon termination hereof, such
surviving provisions shall survive a termination under this subsection with
respect to any such Foreign Borrower. Following receipt of such notice, no
further Loans may be borrowed by such Foreign Borrower hereunder, unless such
Foreign Borrower shall thereafter rejoin this Agreement as a Borrower pursuant
to the joinder provisions of Section 7.1.10.

 

  10.19 Pledge of Foreign Loan Party Loans.

(a) To secure all of the Obligations, each of the Loan Parties (other than the
Foreign Loan Parties) hereby grants to the Administrative Agent, for its benefit
and the benefit of the Lenders, a security interest in and to the following
property of such Loan Party, whether now or hereafter existing, and wherever
located (collectively, the “Pledged Collateral”): (i) all loans and advances
made by domestic Loan Parties to Foreign Loan Parties

 

123



--------------------------------------------------------------------------------

pursuant to Section 7.2.4(v)(d) (collectively, the “Pledged Loans”); (ii) all
instruments, promissory notes, chattel paper, documents, certificates,
securities and investment property evidencing such Pledged Loans; (iii) all
Liens and other contracts securing or otherwise relating to such Pledged Loans;
(iv) all books and records relating to such Pledged Loans and items of
collateral described in the preceding clauses (ii) and (iii); and (v) all
proceeds of such Pledged Loans and items of collateral described in the
preceding clauses (ii) and (iii).

(b) In furtherance of the foregoing: (i) the Company, on behalf of the Loan
Parties, shall promptly as practicable after the existence thereof, cause all of
the Pledged Loans to be evidenced by a duly executed intercompany promissory
note and deliver same to the Administrative Agent together with all other
original items of Pledged Collateral of a type requiring possession by the
Administrative Agent for perfection of the Administrative Agent’s and Lenders’
Lien under applicable Law, duly endorsed and dated in blank, if such endorsement
is necessary or customary; and (ii) the Loan Parties hereby authorize the
Administrative Agent, for its benefit and the benefit of the Lenders, to file
Uniform Commercial Code financing statements naming each Loan Party holding
Pledged Collateral as a debtor and describing the Pledged Collateral therein.
Upon and during the continuation of an Event of Default, the Administrative
Agent, for its benefit and the benefit of the Lenders, may exercise all of the
rights and remedies of a secured creditor with respect to the Pledged Collateral
under the applicable Uniform Commercial Code, including without limitation the
right to demand that payment of the Pledged Collateral be made directly to the
Administrative Agent, for its benefit and the benefit of the Lenders, for
application to the Obligations consistent with Section 8.2.5.

(c) If, after the pledge of Pledged Loans as contemplated in this Section 10.19,
the Loan Parties have no outstanding loans and advances to Foreign Loan Parties
and Foreign Non-Loan Party Subsidiaries pursuant to Section 7.2.4(v)(d), the
Borrower Agent may provide to the Administrative Agent a certificate of a
Responsible Officer certifying to such fact (including reasonable confirming
calculations) and request that the Administrative Agent release such Pledged
Loans. The Administrative shall thereafter effectuate such release by return of
the original Pledged Collateral relating to such Pledged Loans to the Borrower
Agent and amendment to any of its applicable Uniform Commercial Code financing
statements. Any such release shall be limited to the specific Pledged Loans
released and shall not constitute a general release of the requirements of
Section 7.2.4(v)(d) and this Section 10.19, which the Loan Parties shall be
required to comply with at any time thereafter that the Loan Parties have any
outstanding loans or advances to Foreign Loan Parties or Foreign Non-Loan Party
Subsidiaries pursuant to Section 7.2.4(v)(d).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

124



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have entered into this Agreement as of the day and year first above
written.

 

BORROWERS: P.H. GLATFELTER COMPANY By:

/s/ John P. Jacunski

Name:

John P. Jacunski

Title:

Executive Vice President and CFO

PHG TEA LEAVES, INC. By:

/s/ Jill L. Urey

Name:

Jill L. Urey

Title:

Vice President

MOLLANVICK, INC. By:

/s/ Gregory L. Barta

Name:

Gregory L. Barta

Title:

President

GLATFELTER GERNSBACH GMBH By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Director

GLATFELTER FALKENHAGEN GMBH By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Director

GLATFELTER GATINEAU LTÉE By:

/s/ John P. Jacunski

Name:

John P. Jacunski

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

GLATFELTER LUXEMBOURG SÀRL By:

/s/ Ramesh Shettigar

Name:

Ramesh Shettigar

Title:

Class A Manager

GLATFELTER LYDNEY, LTD. By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Director

GLATFELTER CAERPHILLY LTD By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Director

GLATFELTER COMPOSITE FIBERS NA, INC. By:

/s/ Ramesh Shettigar

Name:

Ramesh Shettigar

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

GLATFELTER OBER-SCHMITTEN GMBH By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Managing Director

GLATFELTER DRESDEN GMBH By:

/s/ Martin Rapp

Name:

Martin Rapp

Title:

Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: GLATFELTER HOLDINGS, LLC, a Delaware limited liability company By:

/s/ Linda M. Levans

Name:

Linda M. Levans

Title:

Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

and as Administrative Agent and as a Lender

By:

/s/ Daniel V. Borelli

Name:

Daniel V. Borelli

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and as a Lender

By:

/s/ Deborah R. Winkler

Name:

Deborah R. Winkler

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

HSBC BANK USA, N.A.,

as Co-Syndication Agent and as a Lender

By:

/s/ Nick Lotz

Name:

Nick Lotz

Title:

SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

COBANK, ACB,

as Co-Documentation Agent and as a Lender

By:

/s/ Natalya Rivkin

Name:

Natalya Rivkin

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Co-Documentation Agent and as a Lender

By:

/s/ Paul Delmonte

Name:

Paul Delmonte

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

as Co-Documentation Agent and as a Lender

By:

/s/ Karen A. Sek

Name:

Karen A. Sek

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA

as a Lender

By:

/s/ Mark Fitzgerald

Name:

Mark Fitzgerald

Title:

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

MUFG UNION BANK, N.A.

as a Lender

By:

/s/ Carlos Cruz

Name:

Carlos Cruz

Title:

Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Pricing Grid for P. H. Glatfelter Company*

Pricing in basis points

 

Level

  

Debt Ratings Level

  

Leverage

Ratio

Level

   Base
Rate
Spread      Euro-Rate
Spread/
Letter of
Credit Fee      Commitment
Fee   I    Baa2/BBB or higher    < 1.50 to 1.00      12.5         112.5        
10.0    II    Baa3/BBB-   

< 2.00 to 1.00

but

³ 1.50 to 1.00

     25.0         125.0         15.0    III    Ba1/BB+   

< 2.50 to 1.00

but

³ 2.00 to 1.00

     50.0         150.0         20.0    IV    Ba2/BB   

< 3.00 to 1.00 but

³ 2.50 to 1.00

     75.0         175.0         25.0    V    Ba3/BB-    ³ 3.00 to 1.00     
100.0         200.0         30.0   

 

* At any time of determination, pricing will be determined by reference to the
higher (Level I being the highest) of the Leverage Ratio level and the Debt
Ratings level.

* In the event the Company’s senior unsecured debt is split-rated, pricing will
be determined by the higher of the two ratings, except that if the ratings
differ by more than one level, pricing will be determined by one level above the
lower rating. In the event that either Moody’s or Standard & Poor’s shall cease
to rate the senior unsecured debt of the Company, Level V pricing shall apply.

* Increases or decreases in pricing and fees pursuant to the grid above shall be
(x) recomputed as of the end of each fiscal quarter ending after the Closing
Date based on the Leverage Ratio as of such quarter end and shall be effective
on the date on which the Compliance Certificate evidencing such computation is
due to be delivered under Section 7.3.3 and (y) recomputed and effective as of
the date on which any rating of the senior unsecured debt of the Company shall
change (if such change results in a change in the pricing Level). If a
Compliance Certificate is not delivered when due in accordance with such
Section 7.3.3, then the rates in Level V shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.9 or Section 4.3 or
Section 9. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

138



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Swing
Loans      Ratable Share  

Lender Name (also Administrative Agent):

PNC Bank, National Association

   $ 65,000,000.00       $ 30,000,000.00         16.250000000 % 

Address for Notices:

1600 Market Street - 22nd Floor

Philadelphia, Pennsylvania 19103

         Attention:   Dan Borelli          Telephone:   (215) 585-2003         
Fax:   (215) 585-5987          Email:   Daniel.borelli@pnc.com         

 

Address of Lending Office:

PNC Firstside Center - 3rd Floor

500 First Avenue

Pittsburgh, Pennsylvania 15219

         Attention:   Trina Barkley          Telephone:   (412) 762-0423      
   Fax:   (412) -705-2400          Email:   trina.barkley@pnc.com         



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Swing
Loans      Ratable Share  

Lender Name:

HSBC Bank USA, N.A.

   $ 65,000,000.00         N/A         16.250000000 % 

Address for Notices:

150 North Radnor Chester Road - Suite A250

Radnor, Pennsylvania 19087

         Attention:   Nicholas Lotz          Telephone:   (215) 917-4823      
   Fax:   (917) 229-5282          Email:   nicholas.r.lotz@us.hsbc.com         

 

Address of Lending Office:

150 North Radnor Chester Road

Radnor, Pennsylvania 19087

         Attention:   Tina Craiglow          Telephone:   (716) 841-1670      
   Fax:   (917) 229-0979          Email:   tina.craiglow@us.hsbc.com         

Lender Name:

JPMorgan Chase Bank, N.A.

   $ 65,000,000.00         N/A         16.250000000 % 

Address for Notices:

270 Park Avenue - 43rd Floor

New York, New York 10017-2014

         Attention:   Deborah Winkler          Telephone:   (212) 622-3285      
   Fax:   (917) 464-6130          Email:   deborah.r.winkler@jpmorgan.com      
  

 

Address of Lending Office:

10 South Dearborn - Floor 7

Chicago, Illinois 60603

         Attention:   Non-Agented Servicing Team          Fax:   (214) 307-6874
         Email:   CB.NAST@tls.ldsprod.com         



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Swing
Loans      Ratable Share  

Lender Name:

CoBank, ACB

   $ 55,000,000.00         N/A         13.750000000 % 

Address for Notices:

5500 South Quebec Street

Greenwood Village, Colorado 80111

         Attention:  

Michael Tousignant

        

Telephone:

  (303) 694-5838          Email:   mtousignant@cobank.com         

 

Address of Lending Office:

5500 South Quebec Street

Greenwood Village, Colorado 80111

        

Attention:

 

Betty Marshall

        

Telephone:

 

(303) 740-4016

        

Fax:

 

(303) 740-4021

        

Email:

 

Agencybank@cobank.com

        

 

Lender Name:

Manufacturers and Traders Trust Company

   $ 45,000,000.00         N/A         11.250000000 % 

Address for Notices:

109 West Market Street

York, Pennsylvania 17401

        

Attention:

 

Paul Delmonte

        

Telephone:

 

(717) 771-4901

        

Fax:

 

(717) 771-4914

        

Email:

 

pdelmonte@mtb.com

        

 

Address of Lending Office:

109 West Market Street

York, Pennsylvania 17401

        

Attention:

 

Paul Delmonte

        

Telephone:

 

(717) 771-4901

        

Fax:

 

(717) 771-4914

        

Email:

 

pdelmonte@mtb.com

        



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Swing
Loans      Ratable Share  

Lender Name:

Bank of America, N.A.

   $ 45,000,000.00         N/A         11.250000000 % 

Address for Notices:

1600 JFK Boulevard - Suite 1100

Philadelphia, PA 19103

Telephone: (267) 675-0385

Email: andrew.richards@baml.com

        

 

Address of Lending Office:

1600 JFK Boulevard - Suite 1100

Philadelphia, PA 19103

Telephone: (972) 338-3763

Email: betty.coleman@baml.com

        

 

Lender Name:

Citizens Bank of Pennsylvania

   $ 30,000,000.00         N/A         7.500000000 % 

Address for Notices:

2 North Second Street

12th Floor

Harrisburg, Pennsylvania 17101

Attention: Mark P. Fitzgerald

Telephone: (717) 777-3357

Fax: (717) 777-3363

Email: mark.p.firzgerald@citizensbank.com

        

 

Address of Lending Office:

2 North Second Street

12th Floor

Harrisburg, Pennsylvania 17101

Attention: Donna Devereaux

Phone: (781) 655-4034

Fax: (855) 457-1554

Email: CLOoperations@citizensbank.com

        



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Swing
Loans      Ratable Share  

Lender Name:

MUFG Union Bank, N.A.

   $ 30,000,000.00         N/A         7.500000000 % 

Address for Notices:

1251 Avenue of the Americas

New York, NY 10020

Attention: Fred Steckel

        

Phone:

 

(646) 452-2536

        

Email:

  fred.steckel@unionbank.com         

 

Address of Lending Office:

445 S. Figueroa Street

Los Angeles, CA 90071

             

 

 

    

 

 

    

 

 

 

TOTALS

$ 400,000,000.00    $ 30,000,000.00      100.000000000 %      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Loan Parties:

EACH LOAN PARTY:

c/o P. H. Glatfelter Company

96 South George Street, Suite 500

York, Pennsylvania 17401

Attention: Ramesh Shettigar, Vice President, Corporate Treasurer Telephone:
(717) 225-2746 Facsimile: (717) 812-8964

Email: ramesh.shettigar@glatfelter.com



--------------------------------------------------------------------------------

SCHEDULE 1.1(E)

EXISTING LETTERS OF CREDIT

 

L/C#

  

Face Amount

  

Beneficiary

  

Issuer

  

Exp. Date

                                                                                
                          



--------------------------------------------------------------------------------

EXHIBIT 4.7.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [    ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]

Exhibit 4.7.7(A)

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.7.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [    ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]

Exhibit 4.7.7(B)

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.7.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [    ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]

Exhibit 4.7.7(C)

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.7.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [    ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]

Exhibit 4.7.7(D)

 

1